EXHIBIT 10.2

EXECUTION VERSION

RECEIVABLES PURCHASE AGREEMENT
Dated as of April 6, 2010
Among
FERRELLGAS RECEIVABLES, LLC, as Seller,
FERRELLGAS, L.P., as Servicer,

THE PURCHASERS FROM TIME TO TIME PARTY HERETO,

FIFTH THIRD BANK and BNP PARIBAS, as Co-Agents
and
WELLS FARGO BANK, N.A., as Administrative Agent

Table of Contents

Page

      ARTICLE I PURCHASE ARRANGEMENTS
Section 1.1.
  Purchase Facility.
 
   
Section 1.2.
  Increases
 
   
Section 1.3.
  Decreases
 
   
Section 1.4.
  Payment Requirements
 
   

      ARTICLE II PAYMENTS AND COLLECTIONS
Section 2.1.
  Monthly Payment Dates
 
   
Section 2.2.
  Reinvestment Procedures
 
   
Section 2.3.
  Liquidation Settlement Procedures
 
   
Section 2.4.
  Payment Rescission
 
   
Section 2.5.
  Maximum Purchaser Interests
 
   
Section 2.6.
  Clean-up Call
 
   

      ARTICLE III CP FUNDING    
Section 3.1.
  CP Costs
 
   
Section 3.2.
  CP Costs Payments
 
   
Section 3.3.
  Calculation of CP Costs
 
   

      ARTICLE IV COMMITTED PURCHASER FUNDING
Section 4.1.
  Committed Purchaser Funding
 
   
Section 4.2.
  Yield Payments
 
   
Section 4.3.
  Suspension of LMIR
 
   

      ARTICLE V REPRESENTATIONS AND WARRANTIES
Section 5.1.
  Representations and Warranties of the Seller
 
   



  (a)   Existence and Power  



  (b)   Power and Authority; Due Authorization, Execution and Delivery  



  (c)   No Conflict  



  (d)   Governmental Authorization  



  (e)   Actions, Suits  



  (f)   Binding Effect  



  (g)   Accuracy of Information  



  (h)   Use of Proceeds  



  (i)   Good Title  



  (j)   Perfection  



  (k)   Places of Business and Locations of Records  



  (l)   Collections  



  (m)   Material Adverse Effect  



  (n)   Names  



  (o)   Ownership of Seller  



  (p)   Not a Regulated Entity  



  (q)   Compliance with Law  



  (r)   Compliance with Credit and Collection Policy  



  (s)   Payments to Originator  



  (t)   Enforceability of Contracts  



  (u)   Eligible Receivables  



  (v)   Net Receivables Balance  



  (w)   Accounting  



      Section 5.2. Liquidity Bank Representations and Warranties  



  (a)   Existence and Power  



  (b)   No Conflict  



  (c)   Governmental Authorization  



  (d)   Binding Effect  

      ARTICLE VI CONDITIONS OF PURCHASES
Section 6.1.
  Conditions Precedent
 
   
Section 6.2.
  Conditions Precedent to All Purchases and Reinvestments
 
   
ARTICLE VII COVENANTS
Section 7.1.
 
Financial Reporting
 
   



  (a)   Annual Financial Statements  



  (b)   Quarterly Financial Statements  



  (c)   Receivable Sale Agreement Financial Statements  



  (d)   Credit Agreement Financial Statements  



      Section 7.2. Certificates; Other Information  



  (a)   Receivable Sale Agreement Certificates  



  (b)   Compliance Certificates  

     
Section 7.3.
  Notices
 
   
Section 7.4.
  Compliance with Laws
 
   
Section 7.5.
  Preservation of Existence, Etc
 
   
Section 7.6.
  Payment of Obligations
 
   
Section 7.7.
  Audits
 
   
Section 7.8.
  Keeping of Records and Books
 
   
Section 7.9.
  Compliance with Contracts and Credit and Collection Policy
 
   
Section 7.10.
  Purchasers’ Reliance
 
   
Section 7.11.
  Performance and Enforcement of Receivable Sale Agreement
 
   
Section 7.12.
  Collections
 
   
Section 7.13.
  Ownership
 
   
Section 7.14.
  Taxes
 
   
Section 7.15.
  Negative Covenants of the Seller Parties
 
   



  (a)   Name Change, Offices and Records  



  (b)   Change in Payment Instructions to Obligors  



  (c)   Modifications to Contracts and Credit and Collection Policy  



  (d)   Sales, Adverse Claims  



  (e)   Net Receivables Balance  



  (f)   Termination Date Determination  



  (g)   Restricted Junior Payments  

      ARTICLE VIII ADMINISTRATION AND COLLECTION
Section 8.1.
  Designation of Servicer
 
   
Section 8.2.
  Certain Duties of Servicer.
 
   
Section 8.3.
  Collection Notices
 
   
Section 8.4.
  Responsibilities of Seller
 
   
Section 8.5.
  Reports
 
   

      ARTICLE IX AMORTIZATION EVENTS
Section 9.1.
  Amortization Events
 
   
Section 9.2.
  Remedies
 
   

      ARTICLE X INDEMNIFICATION    
Section 10.1.
  Indemnities by the Seller Parties
 
   
Section 10.2.
  Increased Cost and Reduced Return.
 
   
Section 10.3.
  Other Costs and Expenses
 
   

      ARTICLE XI THE AGENTS    
Section 11.1.
  Authorization and Action
 
   
Section 11.2.
  Delegation of Duties
 
   
Section 11.3.
  Exculpatory Provisions
 
   
Section 11.4.
  Reliance by Agents
 
   
Section 11.5.
  Non-Reliance on Agents and Other Purchasers
 
   
Section 11.6.
  Reimbursement and Indemnification
 
   
Section 11.7.
  Agents in their Individual Capacity
 
   
Section 11.8.
  Successor Administrative Agent
 
   

      ARTICLE XII ASSIGNMENTS; PARTICIPATIONS
Section 12.1.
  Assignments.
 
   
Section 12.2.
  Participations.
 
   
Section 12.3.
  Federal Reserve
 
   

      ARTICLE XIII FUNDING AGREEMENTS
Section 13.1.
  Funding Agreement Fundings
 
   

      ARTICLE XIV MISCELLANEOUS    
Section 14.1.
  Waivers and Amendments
 
   
Section 14.2.
  Notices
 
   
Section 14.3.
  Ratable Payments
 
   
Section 14.4.
  Protection of Ownership Interests of the Purchasers
 
   
Section 14.5.
  Confidentiality.
 
   
Section 14.6.
  Bankruptcy Petition
 
   
Section 14.7.
  Limitation of Liability
 
   
Section 14.8.
  CHOICE OF LAW
 
   
Section 14.9.
  CONSENT TO JURISDICTION
 
   
Section 14.10.
  WAIVER OF JURY TRIAL
 
   
Section 14.11.
  Integration; Binding Effect; Survival of Terms.
 
   
Section 14.12.
  Counterparts; Severability; Section References
 
   
Section 14.13.
  BNP Roles
 
   
Section 14.14.
  Characterization.
 
   

1

Exhibits and Schedules

      Exhibit I  
Definitions
Exhibit II-A  
Form of Purchase Notice
Exhibit II-B  
Form of Reduction Notice
Exhibit III  
Principal Places of Business and Chief Executive Offices of the
Seller Parties; Locations of Records; Federal Employer
Identification Number(s)
Exhibit IV  
Form of Compliance Certificate
Exhibit V  
[Intentionally Deleted]
Exhibit VI  
Form of Monthly Report
Exhibit VII  
Form of Interim Report
Schedule A  
Commitments
Schedule B  
Closing Documents
Schedule C  
List of Accounts with Balances That Can Be Concentrated on a
Weekly Basis if Daily Balances are under $2,500
Schedule D  
Blocked Account Agreements

RECEIVABLES PURCHASE AGREEMENT

THIS RECEIVABLES PURCHASE AGREEMENT, dated as of April 6, 2010 (this
“Agreement”), is among:

(a) Ferrellgas Receivables, LLC, a Delaware limited liability company
(“Seller”),

(b) Ferrellgas, L.P., a Delaware limited partnership (“Ferrellgas”), as initial
Servicer (the initial Servicer together with Seller, the “Seller Parties” and
each a “Seller Party”),

(c) Wells Fargo Bank, N.A., individually (“Wells” or a “Committed Purchaser”),

(d) Fifth Third Bank, individually (“Fifth Third” or a “Committed Purchaser”)
and as a co-agent (a “Co-Agent”),

(e) Starbird Funding Corporation (“Starbird”),

(f) BNP Paribas, acting through its New York Branch, individually in its
capacity as a liquidity provider to Starbird (“BNP” and, together with Starbird,
the “Starbird Group”) and as managing agent for the Starbird Group (the
“Starbird Group Agent” or a “Co-Agent”), and

(g) Wells, as administrative agent for the Purchasers (hereinafter defined)
(together with its successors and assigns hereunder, the “Administrative Agent”
and, together with the Co-Agents, the “Agents”).

Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I and, if not defined
therein, the meanings assigned to such terms in the Receivable Sale Agreement
referenced therein.

PRELIMINARY STATEMENTS

A. The Seller desires to transfer and assign Purchaser Interests to the
Administrative Agent for the benefit of the Purchaser Groups from time to time
prior to the Facility Termination Date.

B. Starbird may, in its absolute and sole discretion, purchase Purchaser
Interests from Seller from time to time prior to the Facility Termination Date,
and, in the event Starbird declines to purchase any such Purchaser Interest, BNP
and its assigns (collectively, Starbird’s “Liquidity Banks” and each
individually, a “Liquidity Bank”) shall, at the request of Seller, make their
respective Pro Rata Shares of such purchase. In addition, the Liquidity Banks
will provide a liquidity facility to Starbird.

C. Each of the Committed Purchasers (other than the Liquidity Banks) shall
purchase Purchaser Interests from Seller from time to time hereafter.

D. Wells Fargo Bank, N.A. has been requested and is willing to act as
Administrative Agent on behalf of the Purchasers in accordance with the terms
hereof.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby further agree as
follows:

ARTICLE I
PURCHASE ARRANGEMENTS

Section 1.1. Purchase Facility.

(a) Upon the terms and subject to the conditions hereof, Seller may, at its
option, from time to time during the period from the date hereof to but not
including the Facility Termination Date, sell and assign Purchaser Interests to
the Administrative Agent, for the benefit of each Purchaser Group, whereupon
(i) each of the Committed Purchasers (other than the Liquidity Banks) shall
instruct the Administrative Agent to purchase a Purchaser Interest on its
Purchaser Group’s behalf, and (ii) the Starbird Group Agent may, at its option,
instruct the Administrative Agent to purchase a Purchaser Interest on Starbird’s
behalf, or if Starbird shall decline to purchase, the Administrative Agent shall
purchase a Purchaser Interest, on behalf of Starbird’s Liquidity Banks;
provided, however, that (A) the Purchase Prices for the Purchaser Interests sold
on any given Business Day shall be ratable in accordance with each Purchaser
Group’s respective Percentage, and (B) in no event shall the aggregate Capital
outstanding hereunder from any Purchaser Group exceed the lesser of (1) such
Purchaser Group’s Group Purchase Limit and (2) the Commitment Availability for
such Purchaser Group. Seller hereby assigns, transfers and conveys to the
Administrative Agent, for the ratable benefit of the Purchaser Groups in
accordance with their respective Percentages, and the Administrative Agent
hereby acquires, all of Seller’s now owned and existing and hereafter arising or
acquired right, title and interest in and to the Purchaser Interests.

(b) Not more than once per calendar month, Seller may, upon at least 5 Business
Days’ prior written notice to each of the Agents (who will promptly forward a
copy of each such notice to the Purchasers in its Purchaser Group), terminate in
whole or reduce in part, ratably between the Purchaser Groups (and, within the
Starbird Group, ratably among the Liquidity Banks), the unused portion of the
Purchase Limit and the Group Purchase Limits; provided that each partial
reduction of the Purchase Limit shall be in an amount equal to $5,000,000 or an
integral multiple thereof. Each decrease in the Purchase Limit shall decrease
(A) the aggregate Commitments by a like amount, which aggregate decrease shall
be apportioned amongst the Commitments of the Committed Purchasers ratably in
accordance with their respective Committed Purchaser Percentages, and (B) the
Group Purchase Limits by an amount equal to their respective Percentages of such
decrease. Each notice of a partial decrease in the Purchase Limit shall be
accompanied by an updated version of Schedule A hereto bearing the effective
date of such increase or decrease.

Section 1.2. Increases. Seller shall provide each of the Agents with at least
one (1) Business Day’s prior notice in the form set forth as Exhibit II-A hereto
of each Incremental Purchase (a “Purchase Notice”), and each of the Agents will
promptly forward a copy of each such Purchase Notice to the Purchasers in its
Purchaser Group. Each Purchase Notice shall be subject to Section 6.2 hereof
and, except as set forth below, shall be irrevocable and shall specify the
requested Purchase Price (which shall not be less than $1,000,000) and date of
purchase. Following receipt of a Purchase Notice, the Starbird Group Agent shall
determine whether Starbird agrees to make the Starbird Group’s Percentage of the
purchase. If Starbird declines to make the Starbird Group’s Percentage of a
proposed purchase, Seller may cancel the Purchase Notice as to all Purchaser
Groups. In the absence of such a cancellation, the Starbird Group Agent shall
notify the Liquidity Banks of its receipt of such Purchase Notice and of
Starbird’s declining to make the Starbird Group’s Percentage of such purchase,
and the Incremental Purchase of the Starbird Group’s Purchaser Interest shall be
made by such Liquidity Banks in accordance with their Pro Rata Shares. On the
date of each Incremental Purchase, upon satisfaction of the applicable
conditions precedent set forth in Article VI, the applicable Purchasers shall
initiate a wire transfer to the Facility Account of immediately available funds,
no later than 1:00 p.m. (New York time), in an amount equal to (i) in the case
of Starbird or a Committed Purchaser (other than a Liquidity Bank), its
Purchaser Group’s Percentage of the aggregate Purchase Price, or (ii) in the
case of a Liquidity Bank, such Liquidity Bank’s Pro Rata Share of the Starbird
Group’s Percentage of the aggregate Purchase Price.

Section 1.3. Decreases. In conformity with the Required Notice Period, Seller
shall provide the Agents with prior written notice in a form set forth as
Exhibit II-B hereto of any proposed reduction of Aggregate Capital from
Collections (a “Reduction Notice”), and each of the Agents will promptly forward
a copy of each such Reduction Notice to the Purchasers in its Purchaser Group.
Such Reduction Notice shall designate (i) the date (the “Proposed Reduction
Date”) upon which any such reduction of Aggregate Capital shall occur (which
date shall give effect to the applicable Required Notice Period), (ii) the
amount of Aggregate Capital to be reduced (the “Aggregate Reduction”) which
shall be applied ratably to the Purchaser Interests of each Purchaser in
accordance with the amount of Capital (if any) owing to such Purchaser in each
case divided by the Aggregate Capital at such time, and (iii) each Purchaser’s
portion of such Aggregate Reduction. Only one (1) Reduction Notice shall be
outstanding at any time.

Section 1.4. Payment Requirements. All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 1:00 p.m. (New York
time) on the day when due in immediately available funds, and if not received
before 1:00 p.m. (New York time) shall be deemed to be received on the next
succeeding Business Day. All amounts payable to the Administrative Agent or any
Purchaser shall be paid to the Administrative Agent’s Account, and the
Administrative Agent shall promptly remit each applicable Purchaser’s portion
thereof (if any) in immediately available funds to such account as such
Purchaser may from time to time specify in writing. All computations of Yield at
LMIR, per annum fees calculated as part of any CP Costs and Unused Fees shall be
made on the basis of a year of 360 days for the actual number of days elapsed.
All computations of Yield at the Alternate Base Rate shall be made on the basis
of a year of 365 (or, when appropriate, 366) days for the actual number of days
elapsed. If any amount hereunder shall be payable on a day which is not a
Business Day, such amount shall be payable on the next succeeding Business Day.

ARTICLE II
PAYMENTS AND COLLECTIONS

Section 2.1. Monthly Payment Dates. Notwithstanding any limitation on recourse
contained in this Agreement, on each Monthly Payment Date, Seller shall pay
(a) in the case of Recourse Obligations (as defined below) owing to the
Purchasers (other than the Starbird Group and the Liquidity Banks) or the
Servicer, as the case may be, to the Administrative Agent, for the benefit of
such Purchasers or the Servicer, as applicable, and (b) in the case of Recourse
Obligations owing to the Starbird Group or the Liquidity Banks, the Starbird
Group Agent, for the benefit of each such Person, in each case, on a full
recourse basis and without duplication (i) the Unused Fee, (ii) all CP Costs,
together with all Broken Funding Costs (if any), (iii) all amounts payable as
Yield, (iv) all amounts payable pursuant to Article X, if any, and (v) all
Servicer costs and expenses, including the Servicing Fee, in connection with
servicing, administering and collecting the Receivables (all of the foregoing,
together with the Administrative Agent’s Fee, collectively, the “Recourse
Obligations”). Notwithstanding the foregoing, no provision of this Agreement or
any Fee Letter shall require the payment or permit the collection of any amounts
hereunder in excess of the maximum permitted by applicable law. If at any time
Seller receives any Collections or is deemed to receive any Collections, Seller
shall immediately pay such Collections or Deemed Collections to the Servicer for
application in accordance with the terms and conditions hereof and, at all times
prior to such payment, such Collections or Deemed Collections shall be held in
trust by Seller for the exclusive benefit of the Purchasers and the Agents.

Section 2.2. Reinvestment Procedures. On each Business Day prior to the Facility
Termination Date, and provided that Section 2.3 shall not then be applicable,
(i) the Servicer shall set aside and hold in trust for the payment of any
Aggregate Unpaids or for a Reinvestment as provided in this Section 2.2 any
Collections received on or prior to such day and not previously set aside or
paid; (ii) after payment of amounts (if any) due and owing on such date pursuant
to Sections 2.1 and 2.5, Seller hereby requests and the applicable Purchasers
hereby agree to make, simultaneously with such receipt, a reinvestment (each, a
“Reinvestment”) with that portion of the balance of each and every Collection so
received that is part of any Purchaser Interest, such that after giving effect
to such Reinvestment, the amount of Capital of such Purchaser Interest
immediately after such receipt and corresponding Reinvestment shall be equal to
the amount of Capital immediately prior to such receipt; and (iii) the Servicer
(and, after delivery of the Collection Notices, the Administrative Agent) shall
remit the balance, if any, of such Collections remaining after the applications
provided in clause (ii) to the Seller or its designee.

Section 2.3. Liquidation Settlement Procedures.

(a) If on any Business Day on or prior to the Facility Termination Date, a
payment is due pursuant to Section 2.5, the Servicer shall immediately pay to
the Administrative Agent, for distribution to the Purchasers, from previously
received Collections, the amount specified in such Section for application to
reduction of the Aggregate Capital, ratably amongst the Purchasers.

(b) On each Business Day on which an Amortization Event has occurred and is
continuing and on the Facility Termination Date and each Business Day
thereafter, the Servicer shall, at any time upon the request from time to time
by (or pursuant to standing instructions from) the Administrative Agent deposit
to the Administrative Agent’s Account, for the benefit of the Purchasers, all
Collections received on such day, and the Administrative Agent shall distribute
such funds in the following order of priority:

(i) first, to the Servicer in payment of the accrued Servicing Fee payable to
the Servicer;

(ii) second, in payment in full of the accrued Yield, CP Costs and Unused Fees
and other fees, if any, payable by the Seller to any of the Agents or
Purchasers;

(iii) third, in reduction of the Aggregate Capital to zero; and

(iv) fourth, in payment in full of all other Aggregate Unpaids not covered in
clauses (i) through (iii) above.

The Administrative Agent, upon its receipt of such amounts in the Administrative
Agent’s Account, shall distribute such amounts to the Purchasers entitled
thereto; provided that if the Administrative Agent shall have insufficient funds
to pay all of the above amounts in full on any such date, the Administrative
Agent shall pay such amounts in the order of priority set forth above and, with
respect to any such category above for which the Administrative Agent shall have
insufficient funds to pay all amounts owing on such date, ratably (based on the
amounts in such categories owing to such Persons) among all such Persons
entitled to payment thereof.

Section 2.4. Payment Rescission. No payment of any of the Aggregate Unpaids
shall be considered paid or applied hereunder to the extent that, at any time,
all or any portion of such payment or application is rescinded by application of
law or judicial authority, or must otherwise be returned or refunded for any
reason. Seller shall remain obligated for the amount of any payment or
application so rescinded, returned or refunded, and shall promptly pay to the
Administrative Agent (for the account of the applicable Person or Persons who
suffered such rescission, return or refund) the full amount thereof, plus Yield
thereon at the Discount Rate applicable from and after the occurrence of an
Amortization Event from the date of any such rescission, return or refunding.

Section 2.5. Maximum Purchaser Interests. Seller shall ensure that the Purchaser
Interests of the Purchasers shall at no time exceed in the aggregate 100%. If
the aggregate of the Purchaser Interests of the Purchasers exceeds 100%, Seller
shall pay to the Administrative Agent’s Account for the ratable benefit of the
Purchasers in accordance with their Percentages within one (1) Business Day an
amount to be applied to reduce the aggregate Capital, such that after giving
effect to such payments, the aggregate of the Purchaser Interests equals or is
less than l00%.

Section 2.6. Clean-up Call. In addition to Sellers rights pursuant to
Section 1.3, the Servicer shall have the right (after providing written notice
to the Agents in accordance with the Required Notice Period), to direct the
Seller at any time following the reduction of the Aggregate Capital to a level
that is less than 10.0% of the original Purchase Limit, repurchase from the
Purchasers all, but not less than all, of the then outstanding Purchaser
Interests (a “Clean-up Call” ). Each of the Agents will promptly forward a copy
of each such notice to the Purchasers in its Purchaser Group. The aggregate
purchase price in respect thereof shall be an amount equal to the Aggregate
Unpaids through the date of such repurchase, payable in immediately available
funds. Such repurchase shall be without representation, warranty or recourse of
any kind by, on the part of, or against any of the Purchasers or Agents, except
that the Agents and the Purchasers shall represent and warrant that the
Purchasers Interests are free and clear of any Adverse Claim created by any of
them. Upon such payment in full of the Aggregate Unpaids following a Clean-up
Call, the Commitments and this Agreement shall terminate and be of no further
force and effect, except for provisions which expressly survive termination.

ARTICLE III
CP FUNDING

Section 3.1. CP Costs. Seller shall pay CP Costs with respect to the Capital
associated with each Purchaser Interest of Starbird for each day that any
Capital in respect of such Purchaser Interest is outstanding. Each such
Purchaser Interest funded substantially with Pooled Commercial Paper shall
accrue CP Costs each day on a pro rata basis, based upon the percentage share
the Capital in respect of such Purchaser Interest represents in relation to all
assets held by Starbird, as applicable, and funded substantially with Pooled
Commercial Paper.

Section 3.2. CP Costs Payments. On each applicable Monthly Payment Date, Seller
shall pay to the Administrative Agent’s Account (for the benefit of Starbird) an
aggregate amount equal to all accrued and unpaid CP Costs in respect of the
Capital associated with all Purchaser Interests of Starbird for the immediately
preceding Accrual Period in accordance with Article II.

Section 3.3. Calculation of CP Costs. On or before the first Business Day of
each calendar month hereafter while Starbird has any Purchaser Interest
outstanding, the Starbird Group Agent shall calculate the aggregate amount of CP
Costs owing to Starbird for the Accrual Period then most recently ended and
notify the Seller thereof.

ARTICLE IV
COMMITTED PURCHASER FUNDING

Section 4.1. Committed Purchaser Funding. Each Committed Purchaser Interest
shall accrue Yield at a rate per annum equal to the Discount Rate.

Section 4.2. Yield Payments. On each Monthly Payment Date, Seller shall pay to
the Administrative Agent (for the benefit of the Committed Purchasers) an
aggregate amount equal to the accrued and unpaid Yield on each Committed
Purchaser Interest for the Accrual Period (or portion thereof) then most
recently ended.

Section 4.3. Suspension of LMIR.

(a) If any Committed Purchaser notifies Seller and the Agents that it has
determined that funding its Committed Purchaser Interests at LMIR would violate
any applicable law, rule, regulation, or directive of any governmental or
regulatory authority, whether or not having the force of law, or that
(i) deposits of a type and maturity appropriate to match fund its Committed
Purchaser Interests at LMIR are not available or (ii) LMIR does not accurately
reflect the cost of acquiring or maintaining a Committed Purchaser Interest at
such rate, then the Committed Purchaser(s) in the applicable Purchaser Group
shall suspend the availability of LMIR and their Committed Purchaser Interests
shall thereafter accrue Yield at the Alternate Base Rate.

(b) If less than all of the Liquidity Banks give a notice pursuant to
Section 4.3(a), each Liquidity Bank which gave such a notice shall be obliged,
at the request of Seller, to assign all of its rights and obligations hereunder
to (i) another Liquidity Bank or (ii) another funding entity acceptable to
Starbird nominated by Seller or the Starbird Group Agent and willing to
participate in this Agreement through the Liquidity Termination Date in the
place of such notifying Liquidity Bank; provided that (i) the notifying
Liquidity Bank receives payment in full, pursuant to an Assignment Agreement, of
an amount equal to such notifying Liquidity Bank’s Pro Rata Share of the Capital
and Yield owing to all of the Liquidity Banks and all accrued but unpaid fees
and other costs and expenses payable in respect of its Pro Rata Share of the
Purchaser Interests of the Liquidity Banks, and (ii) the replacement Liquidity
Bank otherwise satisfies the requirements of Section 12.1(b).

ARTICLE V
REPRESENTATIONS AND WARRANTIES

Section 5.1. Representations and Warranties of the Seller. Each Seller Party
hereby represents and warrants to the Agents and the Purchasers, as to itself,
as of the date hereof and as of the date of each Incremental Purchase and the
date of each Reinvestment that:

(a) Existence and Power. Such Seller Party is duly organized, validly existing
and in good standing under the laws of Delaware, and is duly qualified to do
business and is in good standing as a foreign entity, and has and holds all
organizational power and all governmental licenses, authorizations, consents and
approvals required to carry on its business in each jurisdiction in which its
business is conducted except where the failure to so qualify or so hold could
not reasonably be expected to have a Material Adverse Effect.

(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, Seller’s use of the proceeds of the
purchases made hereunder, are within its organizational powers and authority and
have been duly authorized by all necessary action on its part. This Agreement
and each other Transaction Document to which such Seller Party is a party has
been duly executed and delivered by such Seller Party.

(c) No Conflict. The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its Organization Documents, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any Adverse Claim on assets of such Seller Party (except as created under the
Transaction Documents) except, in each case, where such contravention or
violation could not reasonably be expected to have a Material Adverse Effect;
and no transaction contemplated hereby requires compliance with any bulk sales
act or similar law.

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder and under the Receivable Sale Agreement, no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for the due execution
and delivery by such Seller Party of this Agreement and each other Transaction
Document to which it is a party and the performance of its obligations hereunder
and thereunder.

(e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Seller Party’s knowledge, threatened, against or affecting such
Seller Party, or any of its properties, in or before any Governmental Authority,
which (a) purport to affect or pertain to this Agreement or any other
Transaction Document or any of the transactions contemplated hereby or thereby;
or (b) if determined adversely to Originator, would reasonably be expected to
have a Material Adverse Effect. No injunction, writ, temporary restraining order
or any order of any nature has been issued by any court or other Governmental
Authority purporting to enjoin or restrain the execution, delivery or
performance of this Agreement or any other Transaction Document, or directing
that the transactions provided for herein or therein not be consummated as
herein or therein provided.

(f) Binding Effect. This Agreement and each other Transaction Document to which
such Seller Party is a party constitute the legal, valid and binding obligations
of such Seller Party enforceable against such Seller Party in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(g) Accuracy of Information. All information heretofore furnished by such Seller
Party or any of its Affiliates to any of the Agents or Purchasers for purposes
of or in connection with this Agreement, any of the other Transaction Documents
or any transaction contemplated hereby or thereby is, and all such information
hereafter furnished by such Seller Party or any of its Affiliates to any of the
Agents or Purchasers will be, true and accurate in every material respect on the
date such information is stated or certified and does not and will not contain
any untrue statement of a material fact or omit any material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered.

(h) Use of Proceeds. No proceeds of any purchase hereunder will be used (i) for
a purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.

(i) Good Title. Immediately prior to each purchase hereunder, Seller shall be
the legal and beneficial owner of the Receivables, free and clear of any Adverse
Claim, except as created by the Transaction Documents. There have been duly
filed all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Seller’s ownership interest in the Receivables.

(j) Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each purchase
hereunder, transfer to the Administrative Agent for the benefit of the relevant
Purchaser or Purchasers (and the Administrative Agent for the benefit of such
Purchaser or Purchasers shall acquire from Seller) a valid and perfected first
priority undivided percentage ownership or security interest in the Receivables
and Related Security, free and clear of any Adverse Claim, except as created by
the Transactions Documents. There have been duly filed all financing statements
or other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect the Administrative
Agent’s (on behalf of the Purchasers) ownership or security interest in the
Receivables.

(k) Places of Business and Locations of Records. The offices where the Seller
Parties keep all of their respective records regarding the Purchaser Interests
are located at the address(es) listed on Exhibit III or such other locations of
which the Administrative Agent has been notified in accordance with
Section 7.2(a) in jurisdictions where all action required by Section 14.4(a) has
been taken and completed. Seller’s Federal Employer Identification Number is
correctly set forth on Exhibit III.

(l) Collections. The conditions and requirements set forth in Section 7.12
hereof and in Section 5.12 of the Receivable Sale Agreement have at all times
been satisfied and duly performed. Seller has not granted any Person, other than
the Servicer, dominion and control of any Lock-Box or Collection Account, or the
right to take dominion and control of any such Lock-Box or Collection Account at
a future time or upon the occurrence of a future event. Servicer or Seller has
not granted any Person, other than the Administrative Agent, dominion and
control of the Servicer’s Concentration Account, or the right to take dominion
and control of the Servicer’s Concentration Account at a future time or upon the
occurrence of a future event. Seller has not granted any Person, other than the
Administrative Agent, dominion and control of the Facility Account, or the right
to take dominion and control of the Facility Account at a future time or upon
the occurrence of a future event.

(m) Material Adverse Effect. (i) The initial Servicer represents and warrants
that since June 30, 2009, no event has occurred that would have a material
adverse effect on the financial condition or operations of the initial Servicer
and its Subsidiaries or the ability of the initial Servicer to perform its
obligations under this Agreement, and (ii) Seller represents and warrants that
since the date of this Agreement, no event has occurred that would have a
material adverse effect on (A) the financial condition or operations of Seller,
(B) the ability of Seller to perform its obligations under the Transaction
Documents, or (C) the collectability of the Receivables generally or any
material portion of the Receivables.

(n) Names. In the past five (5) years, Seller has not used any legal names,
trade names or assumed names other than the name in which it has executed this
Agreement.

(o) Ownership of Seller. Originator owns, directly or indirectly, 100% of the
issued and outstanding Equity Interests of Seller, free and clear of any Adverse
Claim. Such Equity Interests are validly issued, fully paid and nonassessable,
and there are no options, warrants or other rights to acquire securities of
Seller.

(p) Not a Regulated Entity. Such Seller Party is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute. Such Seller Party is not subject to regulation under the
Federal Power Act, the Interstate Commerce Act, any state public utilities code,
or any other Federal or state statute or regulation limiting its ability to
incur Indebtedness or to sell interests in the Receivables or Related Security.

(q) Compliance with Law. Such Seller Party has complied with all applicable
laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which it may be subject, except where the failure to so comply could
not reasonably be expected to have a Material Adverse Effect. Each Receivable,
together with the Contract related thereto, does not contravene any laws, rules
or regulations applicable thereto (including, without limitation, laws, rules
and regulations relating to truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy), and no part of such Contract is in violation of any such law, rule or
regulation, except where such contravention or violation could not reasonably be
expected to have a Material Adverse Effect.

(r) Compliance with Credit and Collection Policy. Such Seller Party has complied
in all material respects with the Credit and Collection Policy with regard to
each Receivable and the related Contract, and has not made any change to such
Credit and Collection Policy, except such material change as to which the Agents
have been notified in accordance with Section 7.2(c) and has consented.

(s) Payments to Originator. Seller has given reasonably equivalent value to
Originator in consideration for the Receivables and such transfer was not made
for or on account of an antecedent debt. The transfer by Originator of the
Receivables under the Receivable Sale Agreement is not voidable under any
section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as
amended.

(t) Enforceability of Contracts. Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(u) Eligible Receivables. Each Receivable included in the Net Receivables
Balance as an Eligible Receivable on any Monthly Report or Interim Report is, as
of the date specified in such report, an Eligible Receivable.

(v) Net Receivables Balance. Seller has determined that, immediately after
giving effect to each Incremental Purchase and Reinvestment hereunder, the Net
Receivables Balance minus the Required Reserves will equal or exceed the
Aggregate Capital then outstanding.

(w) Accounting. The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the Receivable Sale Agreement
does not jeopardize the true sale analysis.

Section 5.2. Liquidity Bank Representations and Warranties. Each Liquidity Bank
hereby represents and warrants to the Starbird Group Agent and Starbird that:

(a) Existence and Power. Such Liquidity Bank is a corporation or a banking
association duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation or organization, and has all power to
perform its obligations hereunder.

(b) No Conflict. The execution and delivery by such Liquidity Bank of this
Agreement and the performance of its obligations hereunder are within its
powers, have been duly authorized by all necessary action, do not contravene or
violate (i) its certificate or articles of incorporation or association or
by-laws, (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any agreement, contract or instrument to which it is a party
or any of its property is bound, or (iv) any order, writ, judgment, award,
injunction or decree binding on or affecting it or its property, and do not
result in the creation or imposition of any Adverse Claim on its assets. This
Agreement has been duly authorized, executed and delivered by such Liquidity
Bank.

(c) Governmental Authorization. No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Liquidity Bank of this
Agreement and the performance of its obligations hereunder.

(d) Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of such Liquidity Bank enforceable against such Liquidity Bank in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law).

ARTICLE VI
CONDITIONS OF PURCHASES

Section 6.1. Conditions Precedent. The parties hereto agree that this Agreement
shall automatically be effective on the first day on which: (a) the
Administrative Agent shall have received on or before the date hereof those
documents listed on Schedule B in form and substance reasonably acceptable to
the Administrative Agent, (b) the Agents shall have received all fees and
expenses required to be paid pursuant to the terms of this Agreement and the Fee
Letters and (c) the Administrative Agent shall have received a complete copy of
the Credit Agreement, together with all amendments thereto and waivers thereof
as of the date of this Agreement and the Security Agreement (as such term is
defined in the Credit Agreement).

Section 6.2. Conditions Precedent to All Purchases and Reinvestments. Each
purchase of a Purchaser Interest (other than pursuant to a Funding Agreement)
and each Reinvestment shall be subject to the further conditions precedent that
(a) the Servicer shall have delivered to each of the Agents on or prior to the
date of such purchase or Reinvestment, in form and substance satisfactory to
each of the Agents, all Monthly Reports and Interim Reports as and when due
under Section 8.5; (b) the Facility Termination Date shall not have occurred;
(c) each of the Agents shall have received such other approvals, opinions or
documents as it may reasonably request and (d) on the date of each such
Incremental Purchase or Reinvestment, the following statements shall be true
(and acceptance of the proceeds of such Incremental Purchase or Reinvestment
shall be deemed a representation and warranty by Seller that such statements are
then true):

(i) the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Incremental Purchase or Reinvestment as
though made on and as of such date;

(ii) no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that will constitute an Amortization
Event, and no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that would constitute a Potential
Amortization Event; and

(iii) the Aggregate Capital does not exceed the Purchase Limit and the aggregate
Purchaser Interests do not exceed 100%.

It is expressly understood that each Reinvestment shall, unless otherwise
directed by any of the Agents, occur automatically on each day that the Servicer
shall receive any Collections without the requirement that any further action be
taken on the part of any Person and notwithstanding the failure of Seller to
satisfy any of the foregoing conditions precedent in respect of such
Reinvestment. The failure of Seller to satisfy any of the foregoing conditions
precedent in respect of any Reinvestment shall give rise to a right of each of
the Agents, which right may be exercised at any time on demand of such Agent, to
rescind the related purchase and direct Seller to pay to the Purchaser Groups,
ratably in accordance with their respective Percentages, an aggregate amount
equal to the Collections prior to the Amortization Date that shall have been
applied to the affected Reinvestment.

ARTICLE VII
COVENANTS

Until the date on which the Aggregate Unpaids have been indefeasibly paid in
full and this Agreement terminates in accordance with its terms, each Seller
Party hereby covenants, as to itself, as set forth below:

Section 7.1. Financial Reporting. Seller shall deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent:

(a) Annual Financial Statements. As soon as available, but not later than
100 days after the end of each fiscal year of Seller, an unaudited balance sheet
of Seller as at the end of such year and the related statements of income or
operations, members’ equity and cash flows for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, and certified
by a Responsible Officer as fairly presenting, in accordance with GAAP, applied,
if applicable, on a basis consistent with prior years, the financial position
and the results of operations of Seller;

(b) Quarterly Financial Statements. As soon as available, but not later than
45 days after the end of each of the first three fiscal quarters of each fiscal
year of Seller, a copy of the unaudited balance sheet of Seller as of the end of
such quarter and the related statements of income, members’ equity and cash
flows for the period commencing on the first day and ending on the last day of
such quarter, and certified by a Responsible Officer as fairly presenting, in
accordance with GAAP (subject to ordinary, good faith year-end audit
adjustments), the financial position and the results of operations of Seller;

(c) Receivable Sale Agreement Financial Statements. When and as required under
the Receivable Sale Agreement, each of the financial statements required to be
delivered under Section 5.1 thereof; and

(d) Credit Agreement Financial Statements. When and as required under the Credit
Agreement, each of the annual and quarterly financial statements required to be
delivered under Section 6.01 thereof.

Section 7.2. Certificates; Other Information. Such Seller Party shall furnish to
the Administrative Agent:

(a) Receivable Sale Agreement Certificates. When and as required under the
Receivable Sale Agreement, each of the certificates and other reports and
information required to be delivered under Section 5.2 thereof; and

(b) Compliance Certificates. Concurrently with the delivery of the financial
statements referred to in Sections 7.1(a), (b) and (d), a compliance certificate
in substantially the form of Exhibit IV hereto (or, in the case of the Servicer,
in the form delivered pursuant to the Credit Agreement, on which compliance
certificate each Agent and each Purchaser shall be permitted to rely as though
each such compliance certificate was delivered to each Agent and each Purchaser)
executed by a Responsible Officer of the applicable Seller Party with respect to
the periods covered by such financial statements together with supporting
calculations and such other supporting detail as the Administrative Agent shall
require.

Section 7.3. Notices. Such Seller Party shall promptly notify the Administrative
Agent:

(a) of the occurrence of any Amortization Event or Potential Amortization Event;

(b) of any matter described in Section 5.3(a)-(d) or (f) of the Receivable Sale
Agreement;

(c) at least thirty (30) days prior to the effectiveness of any material change
in or material amendment to the Credit and Collection Policy, a copy of the
Credit and Collection Policy then in effect and a notice (A) indicating such
change or amendment, and (B) if such proposed change or amendment would be
reasonably likely to adversely affect the collectability of the Receivables or
decrease the credit quality of any newly created Receivables, requesting the
Agents’ consent thereto;

(d) of any material change in accounting policies or financial reporting
practices by Originator or any of its consolidated Subsidiaries;

(e) if any of the representations and warranties in Article V ceases to be true
and correct;

(f) of the occurrence of any event or condition that has had, or could
reasonably be expected to have, a Material Adverse Effect;

(g) of the occurrence of the “Termination Date” under and as defined in the
Receivable Sale Agreement; and

(h) of the decision to appoint a new director of the Seller as an “Independent
Director” for purposes of this Agreement, such notice to be issued not less than
ten (10) days prior to the effective date of such appointment (or such earlier
date as the Administrative Agent may agree) and shall certify that the
designated Person satisfies the criteria set forth in the definition herein of
“Independent Director.”

Each notice under this Section shall be accompanied by a written statement by a
Responsible Officer of such Seller Party setting forth details of the occurrence
referred to therein, and stating what action such Seller Party or any affected
Affiliate proposes to take with respect thereto and at what time. Each notice
under Section 7.3(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Transaction Document that have been
breached or violated.

Section 7.4. Compliance with Laws. Such Seller Party shall comply with all
Requirements of Law of any Governmental Authority having jurisdiction over it or
its business (including the Federal Fair Labor Standards Act), except such as
may be contested in good faith or as to which a bona fide dispute may exist or
the failure of which to comply with could not reasonably be expected to have a
Material Adverse Effect.

Section 7.5. Preservation of Existence, Etc. Such Seller Party shall:

(a) preserve and maintain in full force and effect its legal existence and good
standing under the laws of its state or jurisdiction of organization except in
connection with transactions permitted by the Credit Agreement;

(b) preserve and maintain in full force and effect all governmental rights,
privileges, qualifications, permits, licenses and franchises necessary or
desirable in the normal conduct of its business except in connection with
transactions permitted by the Credit Agreement, except where the failure to so
preserve or maintain such governmental rights, privileges, qualifications,
permits, licenses and franchises could not reasonably be expected to have a
Material Adverse Effect;

(c) preserve its business organization and goodwill, except where the failure to
so preserve its business organization or goodwill could not reasonably be
expected to have a Material Adverse Effect; and

(d) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

Section 7.6. Payment of Obligations. Such Seller Party shall pay and discharge
as the same shall become due and payable (except to the extent the failure to so
pay and discharge could not reasonably be expected to have a Material Adverse
Effect), all of its obligations and liabilities, including:

(a) all tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings and adequate reserves in accordance with GAAP are
being maintained by such Seller Party; and

(b) all lawful claims which, if unpaid, would by law become a Adverse Claim upon
its property, unless such claims are being contested in good faith by
appropriate proceedings and adequate reserves in accordance with GAAP are being
maintained by such Seller Party.

Section 7.7. Audits. Such Seller Party will furnish to the Administrative Agent,
for delivery to the other Agents, from time to time such information with
respect to it and the Receivables as the Administrative Agent may reasonably
request. Such Seller Party will, from time to time during regular business hours
as requested by Buyer (or its assigns), upon reasonable notice and at the sole
cost of such Seller Party, permit the Agents or their respective agents or
representatives (i) to examine and make copies of and abstracts from all Records
in the possession or under the control of such Seller Party relating to the
Receivables and the Related Security, including, without limitation, the related
Contracts, and (ii) to visit the offices and properties of such Seller Party for
the purpose of examining such materials described in clause (i) above, and to
discuss matters relating to such Seller Party’s financial condition or the
Receivables and the Related Security or such Seller Party’s performance under
any of the Transaction Documents or Originator’s performance under the Contracts
and, in each case, with any of the officers or employees of such Seller Party
having knowledge of such matters.

Section 7.8. Keeping of Records and Books. The Servicer will maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the immediate identification of each new Receivable
and all Collections of and adjustments to each existing Receivable). The
Servicer will give the Agents notice of any material change in the
administrative and operating procedures referred to in the previous sentence.
Such Seller Party will on or prior to the date hereof, mark its master data
processing records and other books and records relating to the Purchaser
Interests with a legend, acceptable to the Administrative Agent, describing the
Purchaser Interests.

Section 7.9. Compliance with Contracts and Credit and Collection Policy. Such
Seller Party will timely and fully (i) perform and comply with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables, except where the failure to so comply could not
reasonably be expected to have a material adverse impact on the overall
collectability of the Receivables, and (ii) comply in all respects with the
Credit and Collection Policy in regard to each Receivable and the related
Contract, except where the failure to so comply could not reasonably be expected
to have a material adverse impact on the overall collectability of the
Receivables.

Section 7.10. Purchasers’ Reliance. Seller acknowledges that the Purchasers are
entering into the transactions contemplated by this Agreement in reliance upon
Seller’s identity as a legal entity that is separate from Originator. Therefore,
from and after the date of execution and delivery of this Agreement, Seller
shall take all reasonable steps, including, without limitation, all steps that
any of the Agents may from time to time reasonably request, to maintain Seller’s
identity as a separate legal entity and to make it manifest to third parties
that Seller is an entity with assets and liabilities distinct from those of
Originator and any Affiliates thereof and not just a division of Originator or
any such Affiliate. Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, Seller will:

(A) conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
Originator (including, without limitation, by means of providing appropriate
employees with business or identification cards identifying such employees as
Seller’s employees);

(B) compensate all employees, consultants and agents directly, from Seller’s own
funds, for services provided to Seller by such employees, consultants and agents
and, to the extent any employee, consultant or agent of Seller is also an
employee, consultant or agent of Originator or any Affiliate thereof, allocate
the compensation of such employee, consultant or agent between Seller and
Originator or such Affiliate, as applicable, on a basis that reflects the
services rendered to Seller and Originator or such Affiliate, as applicable;

(C) clearly identify its offices (by signage or otherwise) as its offices and
allocate to Seller on a reasonable basis the costs of any space shared with the
Originator;

(D) have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;

(E) conduct all transactions with Originator and the Servicer (including,
without limitation, any delegation of its obligations hereunder as Servicer)
strictly on an arm’s-length basis, allocate all overhead expenses (including,
without limitation, telephone and other utility charges) for items shared
between Seller and Originator on the basis of actual use to the extent
practicable and, to the extent such allocation is not practicable, on a basis
reasonably related to actual use;

(F) at all times have a Board of Directors consisting of at least three members,
at least one member of which is an Independent Director;

(G) observe all formalities as a distinct entity, and ensure that all actions
relating to (A) the dissolution or liquidation of Seller or (B) the initiation
of, participation in, acquiescence in or consent to any bankruptcy, insolvency,
reorganization or similar proceeding involving Seller, are duly authorized by
unanimous vote of its Board of Directors (including the Independent Director);

(H) maintain Seller’s books and records separate from those of Originator and
any Affiliate thereof and otherwise readily identifiable as its own assets
rather than assets of Originator and any Affiliate thereof;

(I) prepare its financial statements separately from those of Originator and
insure that any consolidated financial statements of Originator or any Affiliate
thereof that include Seller and that are filed with the Securities and Exchange
Commission or any other governmental agency have notes clearly stating that
Seller is a separate entity and that its assets will be available first and
foremost to satisfy the claims of the creditors of Seller;

(J) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of
Originator or any Affiliate thereof and only maintain bank accounts or other
depository accounts to which Seller alone is the account party, into which
Seller alone makes deposits and from which Seller alone (or the Administrative
Agent on behalf of the Purchasers hereunder) has the power to make withdrawals;

(K) pay all of Seller’s operating expenses from Seller’s own assets (except for
certain payments by Originator or other Persons pursuant to allocation
arrangements that comply with the requirements of this Section 7.10);

(L) operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivable Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement,
(3) the incurrence of obligations, as expressly contemplated in the Receivable
Sale Agreement, to make payment to Originator thereunder for the purchase of
Receivables from Originator under the Receivable Sale Agreement, and (4) the
incurrence of operating expenses in the ordinary course of business of the type
otherwise contemplated by this Agreement;

(M) maintain its charter in conformity with this Agreement, such that (1) it
does not amend, restate, supplement or otherwise modify its Organization
Documents in any respect that would impair its ability to comply with the terms
or provisions of any of the Transaction Documents, including, without
limitation, this Section 7.10; and (2) its corporate charter, at all times that
this Agreement is in effect, provides for (x) not less than ten (10) days’ prior
written notice to the Agents of the replacement or appointment of any director
that is to serve as an Independent Director for purposes of this Agreement and
(y) the condition precedent to giving effect to such replacement or appointment
that the Administrative Agent shall have determined in its reasonable judgment
that the designated Person satisfies the criteria set forth in the definition
herein of “Independent Director;”

(N) maintain the effectiveness of, and continue to perform under the Receivable
Sale Agreement, such that it does not amend, restate, supplement, cancel,
terminate or otherwise modify the Receivable Sale Agreement, or give any
consent, waiver, directive or approval thereunder or waive any default, action,
omission or breach under the Receivable Sale Agreement or otherwise grant any
indulgence thereunder, without (in each case) the prior written consent of the
Agents;

(O) maintain its legal separateness such that it does not merge or consolidate
with or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions, and except as otherwise contemplated
herein) all or substantially all of its assets (whether now owned or hereafter
acquired) to, or acquire all or substantially all of the assets of, any Person,
nor at any time create, have, acquire, maintain or hold any interest in any
Subsidiary;

(P) maintain at all times adequate capital with which to conduct its business
and to meet its obligations as they come due; and

(Q) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Bracewell & Giuliani
LLP as counsel for the Seller Parties, in connection with the closing or initial
Incremental Purchase under this Agreement and relating to substantive
consolidation issues, and in the certificates accompanying such opinion, remain
true and correct in all material respects at all times.

Section 7.11. Performance and Enforcement of Receivable Sale Agreement. Seller
will, and will require the Originator to, perform each of their respective
obligations and undertakings under and pursuant to the Receivable Sale
Agreement, will purchase Receivables thereunder in strict compliance with the
terms thereof and will vigorously enforce the rights and remedies accorded to
Seller under the Receivable Sale Agreement. Seller will take all actions to
perfect and enforce its rights and interests (and the rights and interests of
the Administrative Agent and the Purchasers as assignees of Seller) under the
Receivable Sale Agreement as any of the Agents may from time to time reasonably
request, including, without limitation, making claims to which it may be
entitled under any indemnity, reimbursement or similar provision contained in
the Receivable Sale Agreement.

Section 7.12. Collections. Each Seller Party will cause all Collections on the
Receivables to be concentrated each Business Day into the Servicer’s
Concentration Account; provided, however, that solely with respect to each
account listed on Schedule C (as such Schedule C may be updated by the Servicer
with a delivery of a revised Schedule C concurrent with the delivery of the
Monthly Report pursuant to Article VIII, provided that no account may be added
to Schedule C without the consent of the Agents if, after giving effect to such
account’s addition and any prior or concurrent account closures and deletions,
the aggregate Collections flowing through all accounts listed on Schedule C
could reasonably be expected to exceed 5% of total weekly Collections on a pro
forma basis), so long as the daily balance therein does not exceed $2,500, each
Seller Party will concentrate the Collections therein into the Servicer’s
Concentration Account not less than once per calendar week. The Servicer will
sweep all such Collections from the Servicer’s Concentration Account no less
than daily into the Facility Account and immediately thereafter transferred to
the Originator’s Account. Servicer will cause the Servicer’s Concentration
Account to be subject at all times to a Blocked Account Agreement that is in
full force and effect. Seller will cause the Facility Account to be subject at
all times to a Blocked Account Agreement that is in full force and effect.

Section 7.13. Ownership. Seller will take all necessary action to (i) acquire
and maintain legal and equitable title to the Receivables irrevocably in Seller,
free and clear of any Adverse Claims other than Adverse Claims in favor of the
Administrative Agent, for the benefit of the Purchasers (including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Seller’s interest in the Receivables and such other
action to perfect, protect or more fully evidence the interest of Seller therein
as any of the Agents may reasonably request), and (ii) establish and maintain,
in favor of the Administrative Agent, for the benefit of the Purchasers, a valid
and perfected first priority undivided percentage ownership interest (and/or a
valid and perfected first priority security interest) in the Receivables to the
full extent contemplated herein, free and clear of any Adverse Claims other than
Adverse Claims in favor of the Administrative Agent for the benefit of the
Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the
Administrative Agent’s (for the benefit of the Purchasers) interest in the
Receivables and such other action to perfect, protect or more fully evidence the
interest of the Administrative Agent for the benefit of the Purchasers as any of
the Agents may reasonably request).

Section 7.14. Taxes. Such Seller Party will file all tax returns and reports
required by law to be filed by it and will promptly pay all taxes and
governmental charges at any time owing, except any such taxes which are not yet
delinquent or are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP will have
been set aside on its books. Seller will pay when due any taxes payable in
connection with the Receivables, exclusive of taxes on or measured by income or
gross receipts of any of the Agents or Purchasers.

Section 7.15. Negative Covenants of the Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, that:

(a) Name Change, Offices and Records. Such Seller Party will not change its
name, identity or legal structure (within the meaning of Article 9 of any
applicable enactment of the UCC) or relocate its chief executive office or any
office where Records are kept unless it will have: (i) given the Administrative
Agent at least 15 days’ prior written notice thereof and (ii) delivered to the
Administrative Agent all financing statements, instruments and other documents
requested by any of the Agents in connection with such change or relocation.

(b) Change in Payment Instructions to Obligors. Such Seller Party will not
authorize any Obligor to make payment to any account other than a Lock-Box or
Collection Account which is swept into the Servicer’s Concentration Account in
accordance with Section 7.12.

(c) Modifications to Contracts and Credit and Collection Policy. Such Seller
Party will not make any change to the Credit and Collection Policy that could
adversely affect the collectability of the Receivables or decrease the credit
quality of any newly created Receivables. Except as otherwise permitted pursuant
to Article VIII hereof, such Seller Party will not extend, amend or otherwise
modify the terms of any Receivable or any Contract related thereto other than in
accordance with the Credit and Collection Policy.

(d) Sales, Adverse Claims. Such Seller Party will not sell, assign (by operation
of law or otherwise) or otherwise dispose of, or grant any option with respect
to, or create or suffer to exist any Adverse Claim upon (including, without
limitation, the filing of any financing statement) or with respect to, the
Receivables, the Facility Account or the Servicer’s Concentration Account, or
assign any right to receive income with respect thereto (other than, in each
case, the creation of the interests therein in favor of the Administrative
Agent, for the benefit of the Purchasers, provided for herein), and such Seller
Party will defend the right, title and interest of the Administrative Agent, for
the benefit of the Purchasers, in, to and under any of the foregoing property,
against all claims of third parties claiming through or under such Seller Party.

(e) Net Receivables Balance. At no time prior to the Facility Termination Date
will Seller permit the Aggregate Capital outstanding to exceed the Net
Receivables Balance less the Required Reserves.

(f) Termination Date Determination. Seller will not designate the Termination
Date (as defined in the Receivable Sale Agreement), or send any written notice
to Originator in respect thereof, without the prior written consent of the
Agents, except with respect to the automatic occurrence of such Termination Date
arising in accordance with the proviso set forth in Section 7.2(i) of the
Receivable Sale Agreement.

(g) Restricted Junior Payments. From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, Seller would fail to meet its obligations set forth in
Section 7.10(P).

ARTICLE VIII
ADMINISTRATION AND COLLECTION

Section 8.1. Designation of Servicer. The servicing, administration and
collection of the Receivables shall be conducted by such Person (the “Servicer”)
so designated from time to time in accordance with Article VI of the Receivable
Sale Agreement and this Article VIII. Ferrellgas is hereby designated as, and
hereby agrees to perform the duties and obligations of, the Servicer pursuant to
the terms of this Agreement. The Agents, acting jointly, may designate as
Servicer any Person to succeed Ferrellgas or any successor Servicer; provided,
however, that unless an Amortization Event (or another event of the type
described in the definition of “Amortization Date” has occurred), replacement of
the Servicer shall not result in the occurrence of the Amortization Date.

Section 8.2. Certain Duties of Servicer.

(a) The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections in accordance with Article II. The Servicer shall,
upon the request of the Agents, acting jointly, segregate, in a manner
acceptable to the Agents all cash, checks and other instruments received by it
from time to time constituting Collections from the general funds of the
Servicer or Seller prior to the remittance thereof in accordance with
Article II. If the Servicer shall be required to segregate Collections pursuant
to the preceding sentence, the Servicer shall segregate and deposit with a bank
designated by the Administrative Agent such allocable share of Collections of
Receivables set aside for the Purchasers on the first Business Day following
receipt by the Servicer of such Collections, duly endorsed or with duly executed
instruments of transfer.

(b) The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable, Defaulted Receivable
or Charged-Off Receivable or limit the rights of the Agents or the Purchasers
under this Agreement. Notwithstanding anything to the contrary contained herein,
from and after the occurrence of an Amortization Event, the Agents shall have
the absolute and unlimited right to direct the Servicer to commence or settle
any legal action with respect to any Receivable or to foreclose upon or
repossess any Related Security.

(c) The Servicer shall hold in trust for Seller and the Purchasers all Records
that (i) evidence or relate to the Receivables or (ii) are otherwise necessary
or desirable to collect the Receivables and shall, as soon as practicable upon
demand of the Administrative Agent following the occurrence of an Amortization
Event, deliver or make available to the Administrative Agent, for the benefit of
the Purchasers, all such Records, at a place selected by the Administrative
Agent. The Servicer shall, from time to time at the request of any Purchaser,
furnish to the Purchasers (promptly after any such request) a calculation of the
amounts set aside for the Purchasers pursuant to Article II.

(d) Any payment by an Obligor in respect of any indebtedness owed by it to
Originator or Seller shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a Collection of any Receivable of such
Obligor (starting with the oldest such Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.

Section 8.3. Collection Notices. The Administrative Agent is authorized at any
time to date and to deliver to the applicable Collection Bank the Collection
Notices; provided, however, that nothing herein shall be deemed to give any of
the Agents or Purchasers any claim to, Adverse Claim on or right to retain any
amounts deposited into the Servicer’s Concentration Account or the Facility
Account which do not constitute Collections and provided, further, that unless
an Amortization Event (or another event of the type described in the definition
of “Amortization Date” has occurred), delivery of the Collection Notices shall
not result in the occurrence of the Amortization Date. The Servicer and Seller
hereby transfer to the Administrative Agent for the benefit of the Purchasers,
exclusive control of the Servicer’s Concentration Account; provided, however,
that the Servicer or Seller shall retain the right to direct the disposition of
funds therefrom until the Administrative Agent delivers the applicable
Collection Notice. The Seller hereby transfers to the Administrative Agent for
the benefit of the Purchasers, exclusive control of the Facility Account and
each other Collection Account (other than the Servicer’s Concentration Account)
that is now or hereafter governed by a Blocked Account Agreement; provided,
however, that the Seller shall retain the right to direct the disposition of
funds therefrom until the Administrative Agent delivers the applicable
Collection Notice. Each of the Seller Parties hereby authorizes the
Administrative Agent, and agrees that the Administrative Agent shall be
entitled: (i) at any time after delivery of the Collections Notices, to endorse
such Seller Party’s name on checks and other instruments representing
Collections, (ii) at any time after the earlier to occur of an Amortization
Event or replacement of the Servicer, to enforce the Receivables and the Related
Security, and (iii) at any time after delivery of the Collections Notices, to
take such action as shall be necessary or desirable to cause all cash, checks
and other instruments constituting Collections to come into the possession of
the Administrative Agent rather than such Seller Party.

Section 8.4. Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Agents and the Purchasers of their rights
hereunder shall not release the Servicer, Originator or Seller from any of their
duties or obligations with respect to any Receivables or under the related
Contracts. The Purchasers shall have no obligation or liability with respect to
any Receivables or related Contracts, nor shall any of them be obligated to
perform the obligations of Seller.

Section 8.5. Reports.

(a) The Servicer shall prepare and forward to the Agents (i) on the 18th day of
each month hereafter or if any such day is not a Business Day, on the next
succeeding Business Day (each, a “Monthly Reporting Date”), a Monthly Report and
(ii) at such times as any of the Agents shall reasonably request, a listing by
Obligor of all Receivables together with an aging of all Receivables. Subject to
the limitations set forth in Section 7.12, concurrent with the delivery of each
Monthly Report, the Servicer may, but is not obligated to, provide an updated
Schedule C so long as such updated Schedule C only adds new accounts and deletes
previously listed accounts which have been closed. Upon such delivery,
Schedule C attached hereto shall be automatically replaced in its entirety with
such updated Schedule C without the consent of any other party hereto.

(b) In addition, on each Interim Reporting Date, the Servicer shall prepare and
send to each of the Agents an Interim Report as of the close of business on the
prior Business Day or week, as applicable; provided that the Servicer may
provide an unsigned Interim Report by e-mail so long as such e-mail transmission
confirms that such Interim Report is final and the Servicer delivers a signed
hard copy by facsimile or mail within two Business Days.

ARTICLE IX
AMORTIZATION EVENTS

Section 9.1. Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:

(a) (i) Except as provided in paragraph 9.1(e), any Seller Party shall fail to
make any payment or deposit required hereunder when due and, for any such
payment or deposit which is not in respect of Capital, such failure continues
for two (2) Business Days, or (ii) any Seller Party shall fail to perform or
observe any term, covenant or agreement hereunder (other than as referred to in
clause (i) of this paragraph (a) and paragraph 9.1(e)) and such failure shall
continue for five (5) consecutive Business Days.

(b) Any representation, warranty, certification or statement made by any Seller
Party in this Agreement, any other Transaction Document to which it is a party
or in any other document delivered pursuant hereto or thereto shall prove to
have been incorrect in any material respect when made or deemed made.

(c) Failure of Seller to pay any Indebtedness when due; or the default by Seller
in the performance of any term, provision or condition contained in any
agreement under which any such Indebtedness was created or is governed, the
effect of which is to cause, or to permit the holder or holders of such
Indebtedness to cause, such Indebtedness to become due prior to its stated
maturity; or any such Indebtedness of Seller shall be declared to be due and
payable or required to be prepaid (other than by a regularly scheduled payment)
prior to the date of maturity thereof.

(d) (i) Any Seller Party shall generally not pay its debts as such debts become
due or shall admit in writing its inability to pay its debts generally or shall
make a general assignment for the benefit of creditors; or (ii) any proceeding
shall be instituted by or against any Seller Party or any of its Subsidiaries
seeking to adjudicate it bankrupt or insolvent, or seeking liquidation, winding
up, reorganization, arrangement, adjustment, protection, relief or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
any substantial part of its property or (iii) any Seller Party or any of its
Subsidiaries shall take any action to authorize any of the actions set forth in
clauses (i) or (ii) above in this subsection (d).

(e) Seller shall fail to comply with the terms of Section 2.5 hereof, or, on any
day, the Aggregate Capital shall exceed the Purchase Limit on such day.

(f) As of the last day of any Measurement Period:

(i) the average of the Charged-Off Trigger Ratios for the three Measurement
Periods then most recently ended shall exceed 0.9%, or

(ii) the average of the Dilution Ratios for the three Measurement Periods shall
exceed (A) 2.75% for the three Measurement Periods ending in July, August,
September or October of any year, or (B) 2.4% for the three Measurement Periods
ending in November, December, January, February, March, April, May or June of
any year.

(g) A Change of Control shall occur.

(h) One or more final judgments for the payment of money shall be entered
against Seller on claims not covered by insurance or as to which the insurance
carrier has denied its responsibility, and such judgment shall continue
unsatisfied and in effect for fifteen (15) consecutive days without a stay of
execution.

(i) The occurrence of any Termination Event or the Termination Date (each as
defined in the Receivable Sale Agreement) shall occur.

(j) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or the Administrative Agent for the benefit of the Purchasers
shall cease to have a valid and perfected first priority security interest in
the Receivables.

(k) As of the last day of any Measurement Period ending during the periods
specified in the table below, the average of the three Measurement Periods then
most recently ended for the Outstanding Balance of all Receivables included in
the Purchaser Interests (regardless of whether they are Eligible Receivables on
the date of determination) as to which any payment, or part thereof, remains
unpaid for 61 days or more from the original due date for such payment shall
exceed the percentage specified in the table below opposite such period:

         
Period in Which
Measurement Period Ends
  Applicable
Percentage
 
       
May or December
    20.00 %
 
       
June, October or November
    25.00 %
 
       
July
    27.00 %
 
       
August or September
    29.00 %
 
       
At all other times
    16.50 %
 
       

(l) (i) Any Loan Party (this and other capitalized terms in this Section 9.1(l)
are used with the meanings attributed thereto in the Credit Agreement unless
otherwise specified) or any Subsidiary thereof (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise, but after giving effect to any applicable grace periods)
in respect of any Indebtedness or Guarantee (other than Indebtedness hereunder
and Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto (in each case,
after giving effect to any applicable grace periods), or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness or such Guarantee to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Loan Party or any Restricted Subsidiary thereof
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Restricted Subsidiary thereof is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount.

(m) Ferrellgas shall fail to maintain a Consolidated Interest Coverage Ratio (as
defined in the Credit Agreement) of at least 2.50 to 1.00.

(n) Ferrellgas shall fail to maintain a Consolidated Senior Secured Leverage
Ratio (as defined in the Credit Agreement) of not greater than 2.50 to 1.00.

(o) Ferrellgas shall fail to maintain a Consolidated Leverage Ratio (as defined
in the Credit Agreement) of not greater than 5.0 to 1.0.

(p) Seller shall fail to hold at least one Board of Directors’ meeting in each
fiscal year beginning with fiscal year 2010.

(q) Any Person shall be appointed as an Independent Director of the Seller
without prior notice thereof having been given to the Administrative Agent in
accordance with Section 7.3(h) or without the written acknowledgement by the
Administrative Agent that such Person conforms, in the reasonable judgment of
the Administrative Agent based on the Seller’s representations, with the
criteria set forth in the definition herein of “Independent Director.”

Section 9.2. Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Administrative Agent may, or upon the direction of the
Required Committed Purchasers, the Administrative Agent shall, take any of the
following actions: (i) replace the Person then acting as Servicer (if not
previously replaced), (ii) declare the Amortization Date to have occurred,
whereupon the Amortization Date shall forthwith occur, without demand, protest
or further notice of any kind, all of which are hereby expressly waived by each
Seller Party; provided, however, that upon the occurrence of an Amortization
Event described in Section 9.1(d), or of an actual or deemed entry of an order
for relief with respect to any Seller Party under the Federal Bankruptcy Code,
the Amortization Date shall automatically occur, without demand, protest or any
notice of any kind, all of which are hereby expressly waived by each Seller
Party, and (iii) notify Obligors of the Purchasers’ interest in the Receivables.
The aforementioned rights and remedies shall be without limitation, and shall be
in addition to all other rights and remedies of the Agents and the Purchasers
otherwise available under any other provision of this Agreement, by operation of
law, at equity or otherwise, all of which are hereby expressly preserved,
including, without limitation, all rights and remedies provided under the UCC,
all of which rights shall be cumulative.

ARTICLE X
INDEMNIFICATION

Section 10.1. Indemnities by the Seller Parties. Without limiting any other
rights that any of the Agents or Purchasers may have hereunder or under
applicable law, (A) Seller hereby agrees to indemnify (and pay upon demand to)
each of the Agents and Purchasers and their respective assigns, officers,
directors, agents and employees (each an “Indemnified Party”) from and against
any and all damages, losses, claims, taxes, liabilities, costs, expenses
including reasonable attorneys’ fees (which attorneys may be employees of such
Agent or such Purchaser) and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any of them arising out of or as a result of this Agreement or the
acquisition, either directly or indirectly, by a Purchaser of an interest in the
Receivables, and (B) the Servicer hereby agrees to indemnify (and pay upon
demand to) each Indemnified Party for Indemnified Amounts awarded against or
incurred by any of them arising out of the Servicer’s activities as Servicer
hereunder excluding, however, in all of the foregoing instances under the
preceding clauses (A) and (B):

(a) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(b) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(c) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests as a loan or loans by the Purchasers to
Seller secured by the Receivables and Related Security;

provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement. Without limiting the generality
of the foregoing indemnification, Seller shall indemnify the Agents and the
Purchasers for Indemnified Amounts (including, without limitation, losses in
respect of uncollectible receivables, regardless of whether reimbursement
therefor would constitute recourse to Seller or the Servicer) relating to or
resulting from:

(i) any representation or warranty made by any Seller Party or Originator (or
any officers of any such Person) under or in connection with this Agreement, any
other Transaction Document or any other information or report delivered by any
such Person pursuant hereto or thereto, which shall have been false or incorrect
when made or deemed made;

(ii) the failure by Seller, the Servicer or Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;

(iii) any failure of Seller, the Servicer or Originator to perform its duties,
covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;

(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;

(vi) the commingling of Collections at any time with other funds;

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or a Reinvestment,
the ownership of the Purchaser Interests or any other investigation, litigation
or proceeding relating to Seller, the Servicer or Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(ix) any Amortization Event described in Section 9.1(d);

(x) any failure of Seller to acquire and maintain legal and equitable title to,
and ownership of all or any portion of the Receivables from Originator, free and
clear of any Adverse Claim (other than as created hereunder); or any failure of
Seller to give reasonably equivalent value to Originator under the Receivable
Sale Agreement in consideration of the transfer by Originator of any portion of
the Receivables, or any attempt by any Person to void such transfer under
statutory provisions or common law or equitable action;

(xi) any failure to vest and maintain vested in the Administrative Agent for the
benefit of the Purchasers, or to transfer to the Administrative Agent for the
benefit of the Purchasers, legal and equitable title to, and ownership of, a
first priority perfected undivided percentage ownership interest (to the extent
of the Purchaser Interests contemplated hereunder) or security interest in the
Receivables and Related Security, free and clear of any Adverse Claim (except as
created by the Transaction Documents);

(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to the Receivables, and the
proceeds of any thereof, whether at the time of any Incremental Purchase or
Reinvestment or at any subsequent time;

(xiii) any action or omission by any Seller Party which reduces or impairs the
rights of the Agents or the Purchasers with respect to any Receivable or the
value of any such Receivable;

(xiv) any attempt by any Person to void any Incremental Purchase or Reinvestment
hereunder under statutory provisions or common law or equitable action; and

(xv) the failure of any Receivable included in the calculation of the Net
Receivables Balance to be an Eligible Receivable at the time so included.

Section 10.2. Increased Cost and Reduced Return.

(a) If after the date hereof, any Affected Entity shall be charged any fee,
expense or increased cost on account of the adoption of any applicable law, rule
or regulation (including any applicable law, rule or regulation regarding
capital adequacy), any accounting principles or any change therein in any of the
foregoing, or any change in the interpretation or administration thereof by the
Financial Accounting Standards Board (“FASB”), any governmental authority, any
central bank or any comparable agency charged with the interpretation or
administration thereof, or compliance with any request or directive (whether or
not having the force of law) of any such authority or agency (a “Regulatory
Change”): (i) which subjects any Affected Entity to any charge or withholding on
or with respect to this Agreement, any Funding Agreement or an Affected Entity’s
obligations under this Agreement or a Funding Agreement, or on or with respect
to the Receivables, or changes the basis of taxation of payments to any Affected
Entity of any amounts payable under this Agreement or any Funding Agreement
(except for changes in the rate of tax on the overall net income of an Affected
Entity) or (ii) which imposes, modifies or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of an Affected Entity, or credit
extended by an Affected Entity pursuant to this Agreement or a Funding Agreement
or (iii) which imposes any other condition the result of which is to increase
the cost to an Affected Entity of performing its obligations under this
Agreement or a Funding Agreement, or to reduce the rate of return on an Affected
Entity’s capital as a consequence of its obligations under this Agreement or a
Funding Agreement, or to reduce the amount of any sum received or receivable by
an Affected Entity under this Agreement or a Funding Agreement or to require any
payment calculated by reference to the amount of interests or loans held or
interest received by it, then, upon demand by the applicable Purchaser, the
Seller shall pay to such Purchaser, for the benefit of the relevant Affected
Entity, such amounts charged to such Affected Entity or compensate such Affected
Entity for such reduction.

(b) Payment of any sum pursuant to this Section 10.2 shall be made by the Seller
to the applicable Purchaser, for the benefit of the relevant Affected Entity,
not later than ten (10) days after any such demand is made. A certificate of any
Affected Entity, signed by an authorized officer claiming compensation under
this Section 10.2 and setting forth in reasonable detail the additional amount
to be paid for its benefit and explaining the manner in which such amount was
determined shall be presumptive evidence of the amount to be paid, absent
manifest error. Amounts under this Section 10.2 may be demanded at any time
within 180 days after the incurrence of such amount without regard to the timing
of issuance of any financial statement by Seller, any Purchaser or any Affected
Entity.

Section 10.3. Other Costs and Expenses. Seller shall pay to the Agents within
45 days after presentation of an invoice therefor setting forth in reasonable
detail the basis for the fees and charges therein all costs and out-of-pocket
expenses in connection with the preparation, execution, delivery and
administration of this Agreement, the transactions contemplated hereby and the
other documents to be delivered hereunder, including without limitation, the
cost of the Administrative Agent’s auditors auditing the books, records and
procedures of Seller, reasonable fees and out-of-pocket expenses of shared legal
counsel for the Agents with respect thereto and with respect to advising the
Agents as to their respective rights and remedies under this Agreement. Seller
shall pay to each of the Agents and Purchasers within 45 days after presentation
of an invoice therefor setting forth in reasonable detail the basis for the fees
and charges therein any and all costs and expenses of the Agents and the
Purchasers, if any, including the reasonable fees and expenses of counsel in
connection with the enforcement of this Agreement and the other documents
delivered hereunder and in connection with any restructuring or workout of this
Agreement or such documents, or the administration of this Agreement following
an Amortization Event.

ARTICLE XI
THE AGENTS

Section 11.1. Authorization and Action. Each Purchaser hereby designates and
appoints Wells to act as its administrative agent hereunder and under each other
Transaction Document, and authorizes the Administrative Agent to take such
actions as Administrative Agent on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms of this Agreement and the
other Transaction Documents together with such powers as are reasonably
incidental thereto. Each member of the Starbird Group hereby designates and
appoints the Starbird Group Agent to act as its managing agent hereunder, and
authorizes the Starbird Group Agent to take such actions as managing agent on
its behalf and to exercise such powers as are delegated to such managing agent
by the terms of this Agreement, together with such powers as are reasonably
incidental thereto. Each of Wells and Fifth Third hereby designates and appoints
itself to act as its managing agent hereunder, and authorizes itself to take
such actions as managing agent on its behalf and to exercise such powers as are
delegated to such managing agent by the terms of this Agreement, together with
such powers as are reasonably incidental thereto. Each of the Agents hereby
agrees to deliver a copy of each notice, certificate or report received by it
from the Seller Parties to the applicable Purchasers promptly after receipt
thereof. The Agents shall not have any duties or responsibilities, except those
expressly set forth herein or in any other Transaction Document, or any
fiduciary relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of any of the
Agents shall be read into this Agreement or any other Transaction Document or
otherwise exist for any of the Agents. In performing its functions and duties
hereunder and under the other Transaction Documents, the Administrative Agent
shall act solely as agent for the Purchasers and does not assume nor shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for any Seller Party or any of such Seller Party’s successors or assigns, and
each of the Agents shall act solely as agent for its Purchaser Group and does
not assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for any Seller Party, any of such Seller Party’s
successors or assigns, or any other Purchaser. None of the Agents shall be
required to take any action that exposes it to personal liability or that is
contrary to this Agreement, any other Transaction Document or applicable law.
The appointment and authority of the Agents hereunder shall terminate upon the
indefeasible payment in full of all Aggregate Unpaids. Each of the Purchasers
hereby authorizes the Administrative Agent to file UCC financing statements and
execute the Blocked Account Agreement on behalf of such Purchaser (the terms of
which shall be binding on such Purchaser).

Section 11.2. Delegation of Duties. Each of the Agents may execute any of its
duties under this Agreement and each other Transaction Document by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. None of the Agents shall be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

Section 11.3. Exculpatory Provisions. None of the Agents nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or any other Transaction Document (except for its, their or such
Person’s own gross negligence or willful misconduct), or (ii) responsible in any
manner to any of the Purchasers or other Agents for any recitals, statements,
representations or warranties made by any Seller Party contained in this
Agreement, any other Transaction Document or any certificate, report, statement
or other document referred to or provided for in, or received under or in
connection with, this Agreement, or any other Transaction Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement, or any other Transaction Document or any other document
furnished in connection herewith or therewith, or for any failure of any Seller
Party to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in Article VI, or for the perfection,
priority, condition, value or sufficiency of any collateral pledged in
connection herewith. None of the Agents shall be under any obligation to any
Purchaser or any other Agent to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement or any other Transaction Document, or to inspect the
properties, books or records of the Seller Parties. None of the Agents shall be
deemed to have knowledge of any Amortization Event or Potential Amortization
Event unless such Agent has received notice from Seller or a Purchaser.

Section 11.4. Reliance by Agents. The Agents shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to Seller), independent accountants and
other experts selected by such Agent. Each of the Agents shall in all cases be
fully justified in failing or refusing to take any action under this Agreement
or any other Transaction Document unless it shall first receive such advice or
concurrence of such Purchasers as it deems appropriate and it shall first be
indemnified to its satisfaction by the applicable Purchasers, provided that
unless and until such Agent shall have received such advice, such Agent may take
or refrain from taking any action, as such Agent shall deem advisable and in the
best interests of the Purchasers. Each of the Agents shall in all cases be fully
protected in acting, or in refraining from acting, in accordance with a request
of the Required Committed Purchasers or all of the Purchasers, as applicable,
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Purchasers.

Section 11.5. Non-Reliance on Agents and Other Purchasers. Each Purchaser
expressly acknowledges that none of the Agents, nor any of such Agent’s
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by any Agent hereafter
taken, including, without limitation, any review of the affairs of any Seller
Party, shall be deemed to constitute any representation or warranty by such
Agent. Each Purchaser represents and warrants to the Agents that it has and
will, independently and without reliance upon any of the Agents or any other
Purchaser and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of Seller and made its own decision to enter into this
Agreement, the other Transaction Documents and all other documents related
hereto or thereto.

Section 11.6. Reimbursement and Indemnification. The Committed Purchasers agree
to reimburse and indemnify the Administrative Agent and its officers, directors,
employees, representatives and agents ratably according to their respective
Commitments, to the extent not paid or reimbursed by the Seller Parties (i) for
any amounts for which the Administrative Agent, acting in its capacity as
Administrative Agent, is entitled to reimbursement by the Seller Parties
hereunder and (ii) for any other expenses incurred by the Administrative Agent,
in its capacity as Administrative Agent and acting on behalf of the Purchasers,
in connection with the administration and enforcement of this Agreement and the
other Transaction Documents. Each of the Liquidity Banks agrees to reimburse and
indemnify the Starbird Group Agent and its officers, directors, employees,
representatives and agents ratably according to their respective Commitments, to
the extent not paid or reimbursed by the Seller Parties (i) for any amounts for
which the Starbird Group Agent, acting in its capacity as such, is entitled to
reimbursement by the Seller Parties hereunder and (ii) for any other expenses
incurred by the Starbird Group Agent, in its capacity as such and acting on
behalf of the Starbird Group, in connection with the administration and
enforcement of this Agreement and the other Transaction Documents.

Section 11.7. Agents in their Individual Capacity. Each of the Agents, the
Purchasers and their respective Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with Seller or any Affiliate
of Seller as though it were not an Agent or a Purchaser (as applicable)
hereunder. With respect to the acquisition of Purchaser Interests pursuant to
this Agreement, the Agent shall have the same rights and powers under this
Agreement in its individual capacity as any Purchaser and may exercise the same
as though it were not the Agent, and the terms “Liquidity Bank” and “Liquidity
Banks” shall include Wells and the terms “Committed Purchaser,” “Committed
Purchasers,” “Purchaser” and “Purchasers” shall include Wells and Fifth Third.

Section 11.8. Successor Administrative Agent. The Administrative Agent may, upon
five days’ notice to Seller and the Purchasers, and the Administrative Agent
will, upon the direction of all of the Purchasers (other than the Administrative
Agent, in its individual capacity) resign as Administrative Agent. If the
Administrative Agent shall resign, then the Required Committed Purchasers during
such five-day period shall appoint from among the Purchasers a successor
administrative agent. If for any reason no successor Administrative Agent is
appointed by the Required Committed Purchasers during such five-day period, then
effective upon the termination of such five day period, the Purchasers shall
perform all of the duties of the Administrative Agent hereunder and under the
other Transaction Documents and Seller and the Servicer (as applicable) shall
make all payments in respect of the Aggregate Unpaids directly to the applicable
Purchasers and for all purposes shall deal directly with the Purchasers. After
the effectiveness of any retiring Administrative Agent’s resignation hereunder
as Administrative Agent, the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Transaction
Documents and the provisions of this Article XI and Article X shall continue in
effect for its benefit with respect to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement and under the other
Transaction Documents.

ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS

Section 12.1. Assignments.

(a) Each of the Seller Parties and the Committed Purchasers hereby agrees and
consents to the complete or partial assignment by Starbird of all or any portion
of its rights under, interest in, title to and obligations under this Agreement
to the Liquidity Banks pursuant to a Funding Agreement or to any other
commercial paper conduit administered by BNP Paribas, acting through its New
York Branch, or one of its Affiliates that issues commercial paper which is
rated A-1 or better by Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc., and P-1 by Moody’s Investor Service, Inc., and upon such
assignment, Starbird shall be released from its obligations so assigned.
Further, Seller and each of the Committed Purchasers hereby agrees that any
assignee of Starbird of Starbird’s right, title and interest in, to and under
this Agreement or all or any of the Purchaser Interests of Starbird shall have
all of the rights and benefits under this Agreement as if the term “Starbird”
explicitly referred to such party, and no such assignment shall in any way
impair the rights and benefits of Starbird hereunder. Neither Seller nor the
Servicer shall have the right to assign its rights or obligations under this
Agreement without the prior written consent of each of the Agents.

(b) Any Liquidity Bank may at any time and from time to time assign to one or
more Persons (“Purchasing Liquidity Banks”) all or any part of its rights and
obligations under this Agreement pursuant to an assignment agreement, in a form
reasonably acceptable to the parties thereto, Seller, the Starbird Group Agent
and the Administrative Agent (the “Assignment Agreement”) executed by such
Purchasing Liquidity Bank and such selling Liquidity Bank. The consent of
Starbird shall be required prior to the effectiveness of any such assignment
(such consent not to be unreasonably withheld or delayed). Each assignee of a
Liquidity Bank must have a short-term debt rating of A-1 or better by Standard &
Poor’s, a division of The McGraw-Hill Companies, Inc., and P-1 by Moody’s
Investor Service, Inc. and must agree to deliver to the Starbird Group Agent,
promptly following any request therefor by the Starbird Group Agent or Starbird,
an enforceability opinion in form and substance satisfactory to the Starbird
Group Agent and Starbird. Upon delivery of the executed Assignment Agreement to
the Starbird Group Agent and the Administrative Agent, such selling Liquidity
Bank shall be released from its obligations hereunder to the extent of such
assignment. Thereafter the Purchasing Liquidity Bank shall for all purposes be a
Liquidity Bank party to this Agreement and shall have all the rights and
obligations of a Liquidity Bank under this Agreement to the same extent as if it
were an original party hereto and no further consent or action by Seller, the
Purchasers or the Agents shall be required.

(c) Each of the Liquidity Banks agrees that in the event that it shall cease to
have a short-term debt rating of A-1 or better by Standard & Poor’s, a division
of The McGraw-Hill Companies, Inc., and P-1 by Moody’s Investor Service, Inc.
(an “Affected Liquidity Bank”), such Affected Liquidity Bank shall be obliged,
at the request of Starbird or the Starbird Group Agent, to assign all of its
rights and obligations hereunder to (x) another Liquidity Bank or (y) another
funding entity nominated by the Starbird Group Agent and acceptable to Starbird,
and willing to participate in this Agreement through the Liquidity Termination
Date in the place of such Affected Liquidity Bank; provided that the Affected
Liquidity Bank receives payment in full, pursuant to an Assignment Agreement, of
an amount equal to such Liquidity Bank’s Pro Rata Share of the Aggregate Capital
and Yield owing to the Liquidity Banks and all accrued but unpaid fees and other
costs and expenses payable in respect of its Pro Rata Share of the Purchaser
Interests of the Liquidity Banks.

(d) With the consent of the Seller as long as no Amortization Event has occurred
and is continuing (which consent shall not be unreasonably withheld), any
Committed Purchaser (other than any Liquidity Bank) (“Selling Purchaser”) may at
any time and from time to time assign to one or more Persons (“Purchasing
Committed Purchaser”) all or any part of its rights and obligations under this
Agreement pursuant to an assignment agreement, in a form reasonably acceptable
to the parties thereto, Seller and Administrative Agent (the “Committed
Purchaser Assignment Agreement”) executed by such Purchasing Committed Purchaser
and such Selling Purchaser. As long as no Amortization Event has occurred and is
continuing, each assignee of a Selling Purchaser must have a short-term debt
rating of A-1 or better by Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc., and P-1 by Moody’s Investor Service, Inc. Upon delivery of the
executed Committed Purchaser Assignment Agreement to the Administrative Agent,
such Selling Purchaser shall be released from its obligations hereunder to the
extent of such assignment. Thereafter the Purchasing Committed Purchaser shall
for all purposes be a Committed Purchaser party to this Agreement and shall have
all the rights and obligations of a Committed Purchaser under this Agreement to
the same extent as if it were an original party hereto and no further consent or
action by Seller, the Purchasers or the Agents shall be required.

Section 12.2. Participations.

(a) Any Liquidity Bank may, in the ordinary course of its business at any time
sell to one or more Persons (each, a “Participant”) participating interests in
its Pro Rata Share of the Purchaser Interests of the Liquidity Banks, its
obligations under any Funding Agreement to which it is a party or any other
interest of such Liquidity Bank hereunder. Notwithstanding any such sale by a
Liquidity Bank of a participating interest to a Participant, such Liquidity
Bank’s rights and obligations under this Agreement shall remain unchanged, such
Liquidity Bank shall remain solely responsible for the performance of its
obligations hereunder, and the Seller Parties, the Agents and the other
Purchasers shall continue to deal solely and directly with such Liquidity Bank
in connection with such Liquidity Bank’s rights and obligations under this
Agreement. Each Liquidity Bank agrees that any agreement between such Liquidity
Bank and any such Participant in respect of such participating interest shall
not restrict such Liquidity Bank’s right to agree to any amendment, supplement,
waiver or modification to this Agreement, except for any amendment, supplement,
waiver or modification described in Section 14.l(b)(i).

(b) Any Committed Purchaser (other than a Liquidity Bank may, in the ordinary
course of its business at any time sell to one or more Participants,
participating interests in its Purchaser Interests or any other interest of such
Committed Purchaser hereunder. Notwithstanding any such sale by such a Committed
Purchaser of a participating interest to a Participant, such Committed
Purchaser’s rights and obligations under this Agreement shall remain unchanged,
such Committed Purchaser shall remain solely responsible for the performance of
its obligations hereunder, and Seller, the Agents and the other Purchasers shall
continue to deal solely and directly with such Committed Purchaser in connection
with such Committed Purchaser’s rights and obligations under this Agreement.
Each Committed Purchaser agrees that any agreement between such Committed
Purchaser and any such Participant in respect of such participating interest
shall not restrict such Committed Purchaser’s right to agree to any amendment,
supplement, waiver or modification to this Agreement, except for any amendment,
supplement, waiver or modification described in Section 14.l(b)(i).

Section 12.3. Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, any Purchaser may at any time pledge or grant a
security interest in all or any portion of its rights (including, without
limitation, any Receivable and any rights to payment of Capital and Yield or CP
Costs) under this Agreement to secure obligations of such Purchaser to a Federal
Reserve Bank, without notice to or consent of the Seller, any other Purchaser or
any Agent; provided that no such pledge or grant of a security interest shall
release any Purchaser from any of its obligations hereunder, or substitute any
such pledgee or grantee for such Purchaser as a party hereto.

ARTICLE XIII
FUNDING AGREEMENTS

Section 13.1. Funding Agreement Fundings. The parties hereto acknowledge that
Starbird may assign all or any portion of its Purchaser Interests to the
Liquidity Banks in its Purchaser Group at any time pursuant to a Funding
Agreement to finance or refinance the necessary portion of its Purchaser
Interests through a funding under such Funding Agreement to the extent
available. The fundings under such Funding Agreement will accrue Yield in
accordance with Section 4.1. Regardless of whether a funding of Purchaser
Interests by such Liquidity Banks constitutes the direct purchase of a Purchaser
Interest hereunder, an assignment under a Funding Agreement of a Purchaser
Interest originally funded by Starbird or the sale of one or more participations
or other interests under a Funding Agreement in such Purchaser Interest, each
Liquidity Bank participating in a funding of a Purchaser Interest pursuant to a
Funding Agreement shall have the rights and obligations of a “Purchaser”
hereunder with the same force and effect as if it had done so directly.

ARTICLE XIV
MISCELLANEOUS

Section 14.1. Waivers and Amendments.

(a) No failure or delay on the part of any of the Agents or Purchasers in
exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy. The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this
Section 14.1(b). The Seller Parties and Administrative Agent, at the direction
of the Required Committed Purchasers, may enter into written modifications or
waivers of any provisions of this Agreement, provided, however, that no such
modification or waiver shall:

(i) without the consent of each affected Purchaser, (A) extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by Seller
or the Servicer, (B) reduce the rate or extend the time of payment of Yield or
any CP Costs (or any component of Yield or CP Costs), (C) reduce any fee payable
to the Administrative Agent for the benefit of the Purchasers, (D) except
pursuant to Article XII hereof, change the amount of the Capital of any
Purchaser, any Liquidity Bank’s Pro Rata Share (except pursuant to a Funding
Agreement) or any Committed Purchaser’s Commitment, (E) amend, modify or waive
any provision of the definition of Required Committed Purchasers or this
Section 14.1(b), (F) consent to or permit the assignment or transfer by Seller
of any of its rights and obligations under this Agreement, (G) change the
definition of “Required Reserve” or any component thereof, or (H) amend or
modify any defined term (or any defined term used directly or indirectly in such
defined term) used in clauses (A) through (G) above in a manner that would
circumvent the intention of the restrictions set forth in such clauses; or

(ii) without the written consent of the then Administrative Agent, amend, modify
or waive any provision of this Agreement if the effect thereof is to affect the
rights or duties of such Administrative Agent.

Notwithstanding the foregoing, (A) the Administrative Agent and Seller, with the
consent of each Committed Purchaser, may amend this Agreement on terms
satisfactory to the Administrative Agent and the Seller to add additional
Persons as Committed Purchasers hereunder and (B) the Agents may enter into
amendments to modify any of the terms or provisions of Article XI, Article XII,
Section 14.13 or any other provision of this Agreement without the consent of
the Seller Parties, provided that such amendment has no negative impact upon
either of the Seller Parties. Any modification or waiver made in accordance with
this Section 14.1 shall apply to each of the Purchasers equally and shall be
binding upon the Seller Parties, the Purchasers and the Agents.

Section 14.2. Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing, and
if permitted, e-mail) and shall be given to the other parties hereto at their
respective addresses or telecopy numbers set forth on the signature pages hereof
or at such other address or telecopy number as such Person may hereafter specify
for the purpose of notice to each of the other parties hereto. Each such notice
or other communication shall be effective (i) if given by telecopy, upon the
receipt thereof, (ii) if given by mail, three (3) Business Days after the time
such communication is deposited in the mail with first class postage prepaid or
(iii) if given by any other means, when received at the address specified in
this Section 14.2. Seller hereby authorizes each of the Agents and the
Purchasers to effect purchases based on telephonic notices made by any Person
whom such Agent or such Purchaser in good faith believes to be acting on behalf
of Seller. Seller agrees to deliver promptly to any Agent a written confirmation
of each telephonic notice signed by a Responsible Officer of Seller; provided,
however, the absence of such confirmation shall not affect the validity of such
notice. If the written confirmation differs from the action taken by any of the
Agents or Purchasers, as the case may be, the records of such Agent or such
Purchaser, as applicable, shall govern absent manifest error.

Section 14.3. Ratable Payments. If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 10.2 or 10.3) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Purchasers so
that after such purchase each Purchaser will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Purchaser, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.

Section 14.4. Protection of Ownership Interests of the Purchasers.

(a) Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that any of the Agents may request, to
perfect, protect or more fully evidence the Purchaser Interests, or to enable
the Agents or the Purchasers to exercise and enforce their rights and remedies
hereunder. At any time after the occurrence of an Amortization Event, the
Administrative Agent may, or the Administrative Agent may direct Seller or the
Servicer to, notify the Obligors of Receivables, at Seller’s expense, of the
ownership or security interests of the Purchasers under this Agreement and may
also direct that payments of all amounts due or that become due under any or all
Receivables be made directly to the Administrative Agent or its designee. Seller
or the Servicer (as applicable) shall, at any Purchaser’s request, withhold the
identity of such Purchaser in any such notification.

(b) If any Seller Party fails to perform any of its obligations hereunder:
(i) any of the Agents or Purchasers may (but shall not be required to) perform,
or cause performance of, such obligations, and such Agent’s or such Purchaser’s
costs and expenses incurred in connection therewith shall be payable by Seller
as provided in Section 10.3, (ii) each Seller Party irrevocably authorizes the
Administrative Agent at any time and from time to time in the sole discretion of
the Administrative Agent, and appoints the Administrative Agent as its
attorney-in-fact, to act on behalf of such Seller Party (A) to execute on behalf
of Seller as debtor and to file financing statements necessary or desirable in
the Administrative Agent’s sole discretion to perfect and to maintain the
perfection and priority of the interest of the Purchasers in the Receivables and
(B) to file a carbon, photographic or other reproduction of this Agreement or
any financing statement with respect to the Receivables as a financing statement
in such offices as the Administrative Agent in its sole discretion deems
necessary or desirable to perfect and to maintain the perfection and priority of
the interests of the Purchasers in the Receivables. The appointment in the
preceding clause (ii) is coupled with an interest and is irrevocable.

Section 14.5. Confidentiality.

(a) Each Seller Party and each Purchaser shall maintain and shall cause each of
its employees and officers to maintain the confidentiality of the Fee Letters
and the other confidential or proprietary information with respect to any Agent
and Starbird and their respective businesses obtained by it or them in
connection with the structuring, negotiating and execution of the transactions
contemplated herein, except that such Seller Party and such Purchaser and its
officers and employees may disclose such information to such Seller Party’s and
such Purchaser’s external accountants and attorneys and as required by any
applicable law or order of any judicial or administrative proceeding.

(b) Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to the Agents or the Purchasers by each other, (ii) by any of the Agents or
the Purchasers to any prospective or actual assignee or participant of any of
them, (iii) by the Starbird Group Agent to any rating agency, Commercial Paper
dealer or provider of a surety, guaranty or credit or liquidity enhancement to
Starbird or any entity organized for the purpose of purchasing, or making loans
secured by, financial assets for which BNP or one of its Affiliates acts as the
administrative agent and (iv) to any officers, directors, employees, outside
accountants and attorneys of any of the foregoing, provided each such Person is
informed of the confidential nature of such information. In addition, the
Purchasers and the Agents may disclose any such nonpublic information pursuant
to any law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law).

(c) Notwithstanding any other express or implied agreement to the contrary, the
parties hereto agree that each of them and each of their employees,
representatives, and other agents may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to any of them relating to such tax treatment and tax structure,
except where confidentiality is reasonably necessary to comply with U.S. federal
or state securities laws. For purposes of this paragraph, the terms “tax
treatment” and “tax structure” have the meanings specified in Treasury
Regulation section 1.6011-4(c).

Section 14.6. Bankruptcy Petition(a) . Each of the Seller Parties, the Agents
and the Committed Purchasers hereby covenants and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding senior
indebtedness of Starbird, it will not institute against, or join any other
Person in instituting against, Starbird any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

Notwithstanding any provisions contained in this Agreement to the contrary,
Starbird shall not or shall not be obligated to, pay any amount, if any, payable
by it pursuant to this Agreement or any other Transaction Document unless
(i) Starbird has received funds which may be used to make such payment and which
funds are not required to repay the Pooled Commercial Paper when due and
(ii) after giving effect to such payment, either (x) Starbird could issue Pooled
Commercial Paper to refinance all outstanding Pooled Commercial Paper and other
outstanding amounts (assuming such outstanding Pooled Commercial Paper and other
outstanding amounts matured at such time) in accordance with the program
documents governing Starbird’s securitization program or (y) all Pooled
Commercial Paper and other outstanding amounts are paid in full.  Any amount
which Starbird does not pay pursuant to the operation of the preceding sentence
shall not constitute a claim (as defined in §101 of the Federal Bankruptcy Code)
against or obligation of Starbird for any such insufficiency unless and until
Starbird satisfies the provisions of clauses (i) and (ii) above.  The provisions
of this Section 14.6 shall survive the termination of this Agreement. For the
avoidance of doubt, nothing contained in Section 14.6 shall affect the
obligations of any Liquidity Bank under this Agreement.

Section 14.7. Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of any of the Agents or
Purchasers, no claim may be made by any Seller Party or any other Person against
any of the Agents or Purchasers or their respective Affiliates, directors,
officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and each Seller Party hereby waives, releases, and agrees
not to sue upon any claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

Section 14.8. CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK.

Section 14.9. CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT, AND EACH SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF ANY AGENT OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST ANY
SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
ANY SELLER PARTY AGAINST ANY AGENT OR ANY PURCHASER OR ANY AFFILIATE OF ANY
AGENT OR ANY PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT
EXECUTED BY SUCH SELLER PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY
IN A COURT IN NEW YORK, NEW YORK.

Section 14.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

Section 14.11. Integration; Binding Effect; Survival of Terms.

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 14.5 and 14.6 shall be continuing and shall survive any termination of
this Agreement.

Section 14.12. Counterparts; Severability; Section References. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

Section 14.13. BNP Roles. Each of the Purchasers acknowledges that BNP acts, or
may in the future act, (i) as administrative agent for Starbird, (ii) as issuing
and paying agent for the Commercial Paper of Starbird, (iii) to provide credit
or liquidity enhancement for the timely payment for Starbird’s Commercial Paper
and (iv) to provide other services from time to time for Starbird or any
Liquidity Bank (collectively, the “BNP Roles”). Without limiting the generality
of this Section 14.13, each Purchaser hereby acknowledges and consents to any
and all BNP Roles (except no Purchaser may be required to accept BNP in a BNP
Role for such Purchaser without such Purchaser’s written consent, other than the
transactions contemplated by this Agreement) and agrees that in connection with
any BNP Role, BNP may take, or refrain from taking, any action that it, in its
discretion, deems appropriate, including, without limitation, in its role as
agent for Starbird, and the giving of notice to any Agent of a mandatory
purchase (pursuant to a Funding Agreement).

Section 14.14. Characterization.

(a) It is the intention of the parties hereto that each purchase hereunder shall
constitute and be treated as an absolute and irrevocable sale, which purchase
shall provide the applicable Purchaser with the full benefits of ownership of
the applicable Purchaser Interest. Except as specifically provided in this
Agreement, each sale of a Purchaser Interest hereunder is made without recourse
to Seller; provided, however, that (i) Seller shall be liable to each of the
Purchasers and the Agents for all representations, warranties, covenants and
indemnities made by Seller pursuant to the terms of this Agreement, and
(ii) such sale does not constitute and is not intended to result in an
assumption by any of the Purchasers or the Agents or any assignee thereof of any
obligation of Seller or Originator or any other person arising in connection
with the Receivables or any other obligations of Seller or Originator.

(b) In addition to any ownership interest which the Administrative Agent may
from time to time acquire pursuant hereto, to secure the prompt and complete
payment of the Aggregate Unpaids, Seller hereby grants to the Administrative
Agent for the ratable benefit of the Purchasers a valid and perfected security
interest in all of Seller’s right, title and interest, now existing or hereafter
arising, in (i) the Receivables, the Related Security and the Collections,
(ii) the Facility Account and the Servicer’s Concentration Account,
(iii) Seller’s rights and remedies under the Receivable Sale Agreement, and
(iv) all proceeds of any thereof prior to all other liens on and security
interests therein. The Agents and the Purchasers shall have, in addition to the
rights and remedies that they may have under this Agreement, all other rights
and remedies provided to a secured creditor under the UCC and other applicable
law, which rights and remedies shall be cumulative.

[The remainder of this page is blank intentionally]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

FERRELLGAS RECEIVABLES, LLC

     
By:
  _/s/ J. Ryan VanWinkle—
 
   
Name:
Title:
Address:
  J. Ryan VanWinkle
Senior Vice President and Chief Financial Officer
One Liberty Plaza

          Liberty, MO     64068     Attention:     Cathy Brown     Phone:    
(816) 407-2403     Fax:     (816) 792-6887 FERRELLGAS, L.P.

By: Ferrellgas, Inc., its General Partner

     
By:
  _/s/ J. Ryan VanWinkle—
 
   
Name:
Title:
Address:
  J. Ryan VanWinkle
Senior Vice President and Chief Financial Officer
7500 College Blvd., Suite 1000

          Overland Park, Kansas 66210       Attention: James R. VanWinkle      
Phone:     (913) 661-1528     Fax:     (913) 661-1537

WELLS FARGO BANK, N.A.,
Individually as Committed Purchaser and as Administrative Agent

     
By:
  /s/ Eero H. Maki—
 
   
Name:
Title:
  Eero H. Maki
Director
Address:
  Wells Fargo Bank, N.A.

          6 Concourse Parkway, Suite 1450         Atlanta, GA 30328        
Attention: Eero Maki       Telephone: (404) 732-0821       Fax:     (404)    
732-0801     E-mail:     Eero.Maki@wellsfargo.com

STARBIRD FUNDING CORPORATION

      By:  
/s/ Timothy O’Connor
   
 
Name:
Title:  
Timothy O’Connor
Vice-President
Address:  
114 West 47th Street, Suite 2310
New York, NY 10036
Attention: Frank B. Bilotta
Telephone: 212-295-2777
Fax: 212-302-5151
Email: fbilotta@gssnyc.com

BNP PARIBAS, acting through its New York Branch

Individually as Committed Purchaser, as Starbird Group Agent and as Liquidity
Bank

      By:  
/s/ Sean Reddington
   
 
Name:
Title:  
Sean Reddington
Managing Director
By:  
/s/ Philippe Mojon
   
 
Name:
Title:  
Philippe Mojon
Director
Address:  
BNP Paribas, New York Branch
787 Seventh Avenue
New York, NY 10019
Attention: Doo-Sik Nam
Telephone: 212-471-8158
Fax: 212-841-2140
Email: doo-sik.nam@americas.bnpparibas.com

FIFTH THIRD BANK, individually as Committed Purchaser

      By:  
/s/ Brian Gardner
   
 
Name:
Title:  
Brian Gardner
Vice President
Address:  
Fifth Third Bank
Asset Securitization
38 Fountain Square Plaza
MD 109046
Cincinnati, OH  45263
Attention: Charissa Toole
Telephone: (513) 534-3799
Fax: (513) 534-0319
E-mail: Charissa.Toole@53.com
   
 

2

EXHIBIT I
DEFINITIONS

As used in this Agreement:

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings attributed thereto in the Receivable Sale Agreement (hereinafter
defined); and

(b) The following terms shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):

“Accrual Period” means each calendar month, provided that the initial Accrual
Period hereunder means the period from (and including) the date of the initial
purchase hereunder to (and including) the last day of the calendar month
thereafter.

“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.

“Administrative Agent’s Fee” means the Administrative Agent’s annual fee set
forth in the Administrative Agent’s Fee Letter.

“Administrative Agent’s Fee Letter” means the letter agreement dated as of the
date hereof between Seller and the Administrative Agent, as the same may be
amended, restated or otherwise modified and in effect from time to time.

“Administrative Agent’s Account” means account no. 2070482789126, account name:
Leverage Finance – NC, at Wachovia Bank, National Association, ABA
No. 053000219, Reference: Ferrellgas Receivables, LLC, or any other account as
the Administrative Agent may indicate from time to time.

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

“Affected Entity” means (i) any Committed Purchaser, (ii) any Funding Source,
(iii) any agent, administrator or manager of Starbird, or (iv) any bank holding
company in respect of any of the foregoing.

“Affected Liquidity Bank” has the meaning specified in Section 12.1(c).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

“Agents” has the meaning set forth in the preamble to this Agreement.

“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.

“Aggregate Reduction” has the meaning specified in Section 1.3.

“Aggregate Reserve Percentage” means, on any date of determination the sum of
(a) the Yield Reserve, (b) the Servicing Reserve and (c) the greater of (i) the
Dynamic Reserve Percentage and (ii) the Floor Reserve Percentage.

“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
accrued and unpaid fees under the Fee Letters, CP Costs, Yield, Aggregate
Capital and all other unpaid Recourse Obligations (whether due or accrued) at
such time.

“Agreement” means this Receivables Purchase Agreement dated as of April 6, 2010
among Seller, Ferrellgas, the Purchasers and the Agents, as it may be amended,
restated or otherwise modified and in effect from time to time.

“Alternate Base Rate” means, on any date of determination, a floating rate per
annum equal to the sum of (a) the greater of (i) the Prime Rate, and (ii) the
sum of the Federal Funds Effective Rate plus 0.50%, plus (b) the Applicable
Margin.

“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(d)(ii), (iii) the Business Day specified in a written
notice from the Administrative Agent following the occurrence of any other
Amortization Event, and (iv) the date which is 5 Business Days after the
Administrative Agent’s receipt of written notice from Seller that it wishes to
terminate the facility evidenced by this Agreement.

“Amortization Event” has the meaning specified in Article IX.

“Applicable Margin” means the applicable percentage per annum set forth below
determined by reference to the Consolidated Leverage Ratio (as defined in the
Credit Agreement) as set forth in the most recent compliance certificate
received by the Administrative Agent from the Servicer pursuant to
Section 7.2(b) (a “Servicer Compliance Certificate”):

                  Pricing Level   Consolidated Leverage Ratio   Applicable
Margin   1    
< 3.0:1
    2.50 %        
 
          2    
>3.0:1 but <3.5:1
    2.65 %        
 
          3    
>3.5:1 but <4.0:1
    2.85 %        
 
          4    
>4.0:1
    3.00 %        
 
       

Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first day of the
month immediately following delivery of a Servicer Compliance Certificate
pursuant to Section 7.2(b); provided, however, that (a) each Applicable Margin
specified in the table above shall increase by 200 basis points at any time
during which an Amortization Event exists and is continuing, (b) if a Servicer
Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Committed Purchasers, Pricing
Level 4 shall apply, in each case as of the first Business Day after the date on
which such Servicer Compliance Certificate was required to have been delivered
and in each case shall remain in effect until the date on which such Servicer
Compliance Certificate is delivered, and (c) in the event that the Consolidated
Leverage Ratio reflected in the most recent Servicer Compliance Certificate is
shown to be inaccurate, and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(i) the Servicer shall immediately deliver to the Agents a corrected Servicer
Compliance Certificate for such Applicable Period, (ii) the higher Applicable
Margin shall apply for such Applicable Period, and (iii) the Seller shall
promptly pay to the Administrative Agent for the benefit of the Purchasers the
accrued additional Yield that would have been due and payable at such time as a
result of such increased Applicable Margin for such Applicable Period, which
payment shall be promptly applied by the Administrative Agent in accordance with
this Agreement.

“Applicable Percentage” means (i) 0.50% per annum for April 2010, (ii) 0.75% per
annum for any other Accrual Period in which the weighted average Aggregate
Capital was less than 50% of the weighted average aggregate of the Commitments,
and (iii) 0.50% per annum for any other Accrual Period in which the weighted
average Aggregate Capital was equal to or greater than 50%.

“Assignment Agreement” has the meaning set forth in Section 12.1(b).

“Base Dilution Reserve Percentage” means the product of (i) the average of the
monthly Dilution Ratios during the 12 most recent Measurement Periods and
(ii) the Dilution Horizon Ratio.

“Blocked Account Agreement” means an agreement among the Servicer or the Seller,
as applicable, the Administrative Agent and Wells Fargo Bank, N.A. (or other
applicable Collection Bank) with respect to the Servicer’s Concentration
Account, the Facility Account or such other Collection Account as the
Administrative Agent may specify, in form and substance reasonably satisfactory
to the parties thereto.

“BNP” has the meaning set forth in the preamble to this Agreement.

“Broken Funding Costs” means for any Purchaser Interest of Starbird which:
(i) has its Capital reduced without compliance by Seller with the notice
requirements hereunder or (ii) does not become subject to an Aggregate Reduction
following the delivery of any Reduction Notice or (iii) is assigned under a
Funding Agreement or is terminated prior to the date on which it was originally
scheduled to end; an amount equal to the excess, if any, of (A) the CP Costs
that would have accrued during the remainder of the tranche periods for
Commercial Paper determined by the applicable Starbird Group Agent to relate to
such Purchaser Interest (as applicable) subsequent to the date of such
reduction, assignment or termination (or in respect of clause (ii) above, the
date such Aggregate Reduction was designated to occur pursuant to the Reduction
Notice) of the Capital of such Purchaser Interest if such reduction, assignment
or termination had not occurred or such Reduction Notice had not been delivered,
over (B) the sum of (x) to the extent all or a portion of such Capital is
allocated to another Purchaser Interest, the amount of CP Costs or Yield
actually accrued during the remainder of such period on such Capital for the new
Purchaser Interest, and (y) to the extent such Capital is not allocated to
another Purchaser Interest, the income, if any, actually received during the
remainder of such period by the holder of such Purchaser Interest from investing
the portion of such Capital not so allocated. In the event that the amount
referred to in clause (B) exceeds the amount referred to in clause (A), the
relevant Purchaser or Purchasers agree to pay to Seller the amount of such
excess. All Broken Funding Costs shall be due and payable hereunder upon demand.

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Chicago, Illinois and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to LMIR, any day
on which dealings in dollar deposits are carried on in the London interbank
market.

“Capital” of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the Administrative Agent which in
each case are applied to reduce such Capital in accordance with the terms and
conditions of this Agreement; provided that such Capital shall be restored (in
accordance with Section 2.5) in the amount of any Collections or other payments
so received and applied if at any time the distribution of such Collections or
payments are rescinded, returned or refunded for any reason.

“Capital Lease Obligation” has the meaning set forth in the Credit Agreement.

“Change of Control” means (a) a Change of Control under and as defined in the
Credit Agreement, or (b) Ferrellgas ceases to own 100% of the outstanding Equity
Interests of Seller.

“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to Seller Party therein refer to such Obligor);
(ii) as to which the Obligor thereof, if a natural person, is deceased,
(iii) which, consistent with the Credit and Collection Policy, would be written
off Seller’s books as uncollectible, or (iv) which has been identified by Seller
as uncollectible.

“Charged-Off Trigger Ratio” means, as of any Cut-Off Date, the ratio (expressed
as a percentage) computed by dividing (x) the total amount of Receivables that
became Charged-Off Receivables during the Measurement Period ending on such
Cut-Off Date, by (y) the aggregate original Outstanding Balance of all
Receivables originated during the sixth preceding Measurement Periods.

“Co-Agent” has the meaning set forth in the preamble to this Agreement.

“Collection Account” means each account designated as a “Secondary Collection
Account” on Schedule C hereto and each other concentration account, depositary
account, lock-box account or similar account (other than the Originator’s
Account) in which any Collections are collected or deposited.

“Collection Bank” means any bank at which a Collection Account is maintained.

“Collection Notice” means a notice in the form attached to a Blocked Account
Agreement from the Administrative Agent to the Collection Bank party thereto
terminating the Servicer’s or Seller’s authority to make withdrawals from each
Collection Account subject thereto.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all cash proceeds of Related Security with respect to such
Receivable and all Deemed Collections (if any) with respect to such Receivable.

“Commercial Paper” means promissory notes of Starbird issued by Starbird in the
commercial paper market.

“Commingling Risk Reserve Percentage” means 10%, provided that the
Administrative Agent may increase this percentage to 15% if the Collections paid
to any Lock-Box or Collection Account that is not swept daily to the Servicer’s
Concentration Account or otherwise subject to the Administrative Agent’s control
(as defined in the UCC) are less than 45% of total Collections in any
Measurement Period.

“Commitment” means for each Committed Purchaser, its commitment to purchase
Purchaser Interests from Seller in the aggregate amount set forth on Schedule A
hereto, as the same may be updated from time to time pursuant to Section 1.1(b).

“Commitment Availability” mean, as to each Purchaser Group, at any time the
positive difference (if any) between (a) the aggregate amount of the Commitments
at such time of the members of such Purchaser Group, minus (b) such Purchaser
Group’s Capital outstanding at such time.

“Committed Purchaser Interest” means a Purchaser Interest of a Committed
Purchaser.

“Committed Purchaser Percentage” means, on any date of determination for each
Committed Purchaser, the ratio (expressed as a percentage) of its Commitment to
the total of all Committed Purchasers’ Commitments.

“Committed Purchaser Assignment Agreement” has the meaning set forth in
Section 12.1(d).

“Committed Purchasers” means Wells, Fifth Third and each of the Liquidity Banks.

“Concentration Percentage” means 15%.

“CP Costs” means, for each day, the sum of (i) discount or yield accrued on
Pooled Commercial Paper of Starbird on such day, plus (ii) any and all accrued
commissions in respect of placement agents and Commercial Paper dealers, and
issuing and paying agent fees incurred, in respect of any Pooled Commercial
Paper of Starbird for such day, plus (iii) other costs associated with funding
small or odd-lot amounts with respect to all receivable purchase facilities
which are funded by Pooled Commercial Paper for Starbird for such day, minus
(iv) any accrual of income net of expenses received on such day from investment
of collections received under all receivable purchase facilities funded
substantially with Pooled Commercial Paper of Starbird, minus (v) any payment
received on such day net of expenses in respect of Broken Funding Costs related
to the prepayment of any Purchaser Interest of Starbird pursuant to the terms of
any receivable purchase facilities funded substantially with Pooled Commercial
Paper, plus (vi) the Applicable Margin. In addition to the foregoing costs, if
Seller shall request any Incremental Purchase by Starbird during any period of
time determined by Starbird in its sole discretion to result in incrementally
higher CP Costs applicable to such Incremental Purchase, the Capital associated
with any such Incremental Purchase shall, during such period, be deemed to be
funded by Starbird in a special pool (which may include capital associated with
other receivable purchase facilities) for purposes of determining such
additional CP Costs applicable only to such special pool and charged each day
during such period against such Capital.

“Credit Agreement” means that certain Credit Agreement, dated as of November 2,
2009, by and among Ferrellgas, the General Partner, each lender from time to
time party thereto and Bank of America, N.A. as administrative agent, as in
effect on the date of this Agreement and as hereafter amended, restated or
otherwise modified from time to time with the consent of the Agents hereunder,
regardless of whether the same remains in effect.

“Credit and Collection Policy” means Originator’s credit and collection policies
and practices relating to Contracts and Receivables existing on the date hereof
and summarized in Exhibit IV to the Receivable Sale Agreement, as modified from
time to time in accordance with this Agreement.

“Cut-Off Date” means the last day of each Measurement Period.

“Days Sales Outstanding”  means, as of any day, an amount equal to the product
of (1) 91, multiplied by (a) the amount obtained by dividing (i) the aggregate
outstanding balance of Receivables as of the most recent Measurement Period, by
(ii) the aggregate amount of Receivables created during the three
(3) Measurement Periods including and immediately preceding the current
Measurement Period.

“Deemed Collections” means Collections deemed to be received by the Originator
in accordance with Section 1.3 of the Receivable Sale Agreement. Deemed
Collections shall constitute Collections required to be remitted pursuant to
Sections 2.2 and 2.3 of this Agreement when and as they are deemed to arise
under the Receivables Sale Agreement.

“Default Ratio” means, for any Measurement Period, a ratio (expressed as a
percentage) equal to (a) the sum of (i) the aggregate Outstanding Balance of all
Receivables as to which any payment or part thereof remains unpaid for more than
90 but less than 121 days after the original due date for such payment and
(ii) the aggregate Outstanding Balance of all Receivables that were less than
90 days past due that became Charged-Off Receivables during such Measurement
Period, divided by (b) the aggregate Original Balance of all Receivables
originated during the fourth preceding Measurement Period.

“Defaulted Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 61 days from the original due date for
such payment.

“Delinquency Trigger Event” means, as of the last day of any Measurement Period,
the Delinquency Trigger Ratio for such Measurement Period exceeds (A) 11% for
each Measurement Period ending in May through and including October of any year,
or (B) 9.1% for each Measurement Period ending in November through and including
April of any year.

“Delinquency Trigger Ratio” means, as of any Cut-Off Date, the ratio (expressed
as a percentage) computed by dividing (i) the aggregate Outstanding Balance of
all Receivables that are Delinquent Receivables as of such Cut-Off Date, by
(ii) the aggregate Outstanding Balance of all Receivables as of such Cut-Off
Date.

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 31-60 days from the original due date for such
payment.

“Dilution Horizon Ratio” means, as of any date of determination, a fraction
(expressed as a percentage), the numerator of which equals the aggregate sales
generating Receivables originated during the most recently ended Measurement
Period (including, without limitation, all invoices, debit memos and Finance
Charges), and the denominator of which equals the Net Receivables Balance as of
the last day of the most recently ended Measurement Period, or, in each case, a
longer period if it is determined during the most recently completed field
examination that the average lag between the issuance of credit memoranda and
the date of the related invoice is longer than 30 days.

“Dilution Ratio” means, for any Measurement Period, a percentage equal to
(i) the aggregate amount of Dilutions which occurred during such Measurement
Period divided by (ii) the aggregate sales generating Receivables originated
during the preceding Measurement Period.

“Dilution Reserve” means, on any date, an amount equal to (i) the Dilution
Reserve Percentage multiplied by (ii) the Net Receivables Balance as of such
date.

“Dilution Reserve Percentage” means, as of any date of determination, a
percentage calculated in accordance with the following formula:

[(SF x ED) + [(DS — ED) x (DS/ED)]] x DHR

where:

         
SF
  =   2.25;
ED
  =   The average of the monthly Dilution Ratios occurring during the 12
most recent Measurement Periods;
DS
  =   The highest three-month rolling average of the Dilution Ratios
occurring during the 12 most recent Measurement Periods; and
DHR
  =   The Dilution Horizon Ratio at such time.

“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.

“Discount Rate” means, if available, LMIR (otherwise, the Alternate Base Rate).

“Dynamic Reserve Percentage” means on any date of determination, the sum of the
Loss Reserve Percentage and the Dilution Reserve Percentage.

“Eligible Receivable” means, at any time, a Receivable:

(i) the Obligor of which (a) if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any political subdivision thereof and has its
chief executive office in the United States; (b) is not an Affiliate of any of
the parties hereto; and (c) is not a Governmental Authority against which claims
may only be assigned in compliance with the Federal Assignment of Claims Act or
similar legislation (each such Receivable, the Obligor of which is a
Governmental Authority against which claims may only be assigned in compliance
with the Federal Assignment of Claims Act or similar legislation, being a
“Government Receivable”), except that a portion of Government Receivables not to
exceed 2% of the aggregate Outstanding Balance of all Receivables may be
included as “Eligible Receivables”,

(ii) the Obligor of which is not the Obligor on Defaulted Receivables, the
aggregate Outstanding Balance of which exceeds 50% of such Obligor’s total
Receivables,

(iii) which is not, on any date of determination, a Defaulted Receivable, a
Charged-Off Receivable, or, if a Delinquency Trigger Event has occurred, a
Delinquent Receivable,

(iv) which by its terms is due and payable within 30 days of the original
billing date therefore and has not had its payment terms extended, provided that
Receivables due and payable between 31 and 90 days of the original billing date
in an aggregate amount not to exceed 10% of total Receivables may be included in
Eligible Receivables,

(v) which is an “account” within the meaning of Article 9 of the UCC of all
applicable jurisdictions,

(vi) which is denominated and payable only in United States dollars in the
United States,

(vii) which arises under an invoice, which, together with such Receivable, is in
full force and effect and constitutes the legal, valid and binding obligation of
the related Obligor enforceable against such Obligor in accordance with its
terms subject to no offset, counterclaim or other defense,

(viii) which arises under an invoice which (A) does not require the Obligor
under such invoice to consent to the transfer, sale or assignment of the rights
and duties of Originator or any of its assignees under such invoice and (B) does
not contain a confidentiality provision that purports to restrict the ability of
the Administrative Agent to exercise its rights, on behalf of the Purchasers,
under the Transaction Documents, including, without limitation, its right to
review such invoice,

(ix) which arises under an invoice that contains an obligation to pay a
specified sum of money, contingent only upon the sale of propane or the
provision of services by Originator,

(x) which, together with the invoice related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the invoice related thereto is in
violation of any such law, rule or regulation,

(xi) which satisfies all material requirements of the Credit and Collection
Policy,

(xii) which was generated in the ordinary course of Originator’s business,

(xiii) which arises solely from the sale of propane or the provision of services
to the related Obligor by Originator, and not by any other Person (in whole or
in part),

(xiv) as to which the Administrative Agent has not notified Seller that the
Administrative Agent has determined, in the exercise of its commercially
reasonable credit judgment, that such Receivable or class of Receivables is not
acceptable as an Eligible Receivable,

(xv) which is not subject to any right of rescission, set-off, counterclaim, any
other defense (including defenses arising out of violations of usury laws) of
the applicable Obligor against Originator or any other Adverse Claim, and the
Obligor thereon holds no right as against Originator to cause Originator to
repurchase the propane the sale of which shall have given rise to such
Receivable (except with respect to sale discounts effected pursuant to the
invoice, or defective goods returned in accordance with the terms of the
invoice),

(xvi) as to which Originator has satisfied and fully performed all obligations
on its part with respect to such Receivable required to be fulfilled by it, and
no further action is required to be performed by any Person with respect thereto
other than payment thereon by the applicable Obligor,

(xvii) in which Seller’s ownership interest therein is free and clear of any
Adverse Claim other than a first priority perfected security interest in favor
of the Administrative Agent, and

(xviii) which is reported on PeopleSoft.

Notwithstanding the foregoing, Receivables associated with the “level-pay
program" shall be Eligible Receivables to the extent that the aggregate amount
of such Receivables does not exceed 20% of total Receivables. For the avoidance
of doubt, Receivables associated with the “level-pay program” shall be counted
towards the percentage in the preceding sentence and shall be Eligible
Receivables only if the account balance of the Obligor participating in the
level-pay program is a debit.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Existing Purchase Agreement” has the meaning set forth in the Preliminary
Statements.

“Facility Account” means the account in the name of the Seller at Wells Fargo
Bank in Dallas, Texas designated on Schedule C hereof as the “Facility Account”
or such other account designated in writing by the Seller or the Servicer and
the Administrative Agent as being the “Facility Account.”

“Facility Termination Date” means the earlier of (i) the Liquidity Termination
Date, (ii) the Amortization Date and (iii) August 2, 2012, if, by August 2,
2012, the term “Maturity Date” (as defined in the Credit Agreement) has not been
amended to cause the Credit Agreement to mature on a date occurring after the
Liquidity Termination Date, which amendment shall not be on terms having a
material adverse effect on the rights of the Agents and the Purchasers. For
avoidance of doubt, amendments to the Credit Agreement extending the Maturity
Date beyond the Liquidity Termination Date shall not require the consent of
Agents.

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum for each day during such period equal to (a) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (b) if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 10:30 a.m.
(Chicago time) for such day on such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

“Fee Letter” means each of the Administrative Agent’s Fee Letter and the
Purchasers’ Fee Letter.

“Ferrellgas” has the meaning set forth in the preamble to this Agreement.

“Fifth Third” has the meaning set forth in the preamble to this Agreement.

“Floor Reserve Percentage” means the sum of the Concentration Percentage, the
Base Dilution Reserve Percentage and the Commingling Risk Reserve Percentage.

“Funding Agreement” means any agreement or instrument executed by any Funding
Source with or for the benefit of Starbird.

“Funding Source” means with respect to Starbird (i) any Liquidity Bank or
(ii) any insurance company, bank or other funding entity providing liquidity,
credit enhancement or back-up purchase support or facilities to Starbird.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

“General Partner” means Ferrellgas, Inc., a Delaware corporation and the sole
general partner of Originator.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Group Purchase Limit” means, for each Purchaser Group, (a) in the case of
Starbird Group, the sum of the Commitments of the Liquidity Banks in such
Purchaser Group, and (b) in the case of any other Purchaser Group, the
applicable Committed Purchaser’s Commitment.

“Growth Related Capital Expenditures” means, with respect to any Person, all
capital expenditures by such Person made to improve or enhance the existing
capital assets or to increase the customer base of such Person or to acquire or
construct new capital assets (but excluding capital expenditures made to
maintain, up to the level thereof that existed at the time of such expenditure,
the operating capacity of the capital assets of such Person as such assets
existed at the time of such expenditure).

“Guaranty Obligation” means, as to any Person, any direct or indirect liability
of that Person, whether or not contingent, with or without recourse, with
respect to any Indebtedness, lease, dividend, distribution, letter of credit or
other obligation (the “primary obligations”) of another Person (the “primary
obligor”), including any obligation of that Person (i) to purchase, repurchase
or otherwise acquire such primary obligations or any security therefor, (ii) to
advance or provide funds for the payment or discharge of any such primary
obligation, or to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
item, level of income or financial condition of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (iv) otherwise to assure or hold
harmless the holder of any such primary obligation against loss in respect
thereof. The amount of any Guaranty Obligation shall be deemed equal to the
stated or determinable amount of the primary obligation in respect of which such
Guaranty Obligation is made or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under (a) interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements and (b) other agreements or arrangements
designed to protect such Person against fluctuations in interest rates.

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business on ordinary terms); (c) all
non-contingent reimbursement or payment obligations with respect to Surety
Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such property); (f) all Capital Lease Obligations; (g) all Hedging
Obligations; (h) all obligations in respect of Accounts Receivable
Securitizations (as defined in the Credit Agreement); (i) all indebtedness
referred to in clauses (a) through (h) above secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Adverse Claim upon or in property (including accounts and
contracts rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness; and (j) all Guaranty
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (a) through (i) above; provided, however, that
“Indebtedness” shall not include Synthetic Lease Obligations.

“Incremental Purchase” means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate Capital hereunder.

“Independent Director” means a member of the Board of Directors of Seller who
(i) shall not have been at the time of such Person’s appointment or at any time
during the preceding five years, and shall not be as long as such Person is a
director of the Seller, (A) a director, officer, employee, partner, shareholder,
member, manager or Affiliate of any of the following Persons (collectively, the
“Independent Parties”): the Servicer, the Originator, the General Partner or any
of their respective Subsidiaries or Affiliates (other than the Seller), (B) a
supplier to any of the Independent Parties or the Seller, (C) a Person
controlling or under common control with any partner, shareholder, member,
manager, Affiliate or supplier of any of the Independent Parties or the Seller,
or (D) a member of the immediate family of any director, officer, employee,
partner, shareholder, member, manager, Affiliate or supplier of any of the
Independent Parties or the Seller; (ii) has prior experience as an independent
director for a corporation or limited liability company whose charter documents
required the unanimous consent of all independent directors thereof before such
corporation or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and
(iii) has at least three years of experience with one or more entities that
provide, in the ordinary course of their respective businesses, advisory,
management or placement services to issuers of securitization or structured
finance transactions, instruments, agreements or securities. Notwithstanding the
foregoing, the term “Independent Director” includes Benjamin Abedine, who is the
independent director of Seller as of the date of this Agreement.

“Interim Report” means a report in substantially the form of Exhibit VII hereto
(appropriately completed), furnished by the Servicer to the Agents pursuant to
Section 8.5(b).

“Interim Reporting Date” means (a) the third Business Day of each calendar week,
and (b) each Business Day following not less than three Business Days’ prior
written notice from the Administrative Agent that it desires daily reporting.

“Letter of Credit” has the meaning provided in the Credit Agreement.

“Liquidity Bank” means BNP and its permitted assigns.

“Liquidity Termination Date” means April 4, 2013.

“LMIR” means, for any day, the sum of (a) the three-month “Eurodollar Rate” for
U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page (or such
other page as may replace Reuters Screen LIBOR01 Page), plus (b) the Applicable
Margin.

“Loan” has the meaning provided in the Credit Agreement.

“Lock-Box” means each locked postal box with respect to which a bank has been
granted exclusive access for the purpose of retrieving and processing payments
made on the Receivables.

“Loss Horizon Ratio” means, as of any date of determination, a fraction
(expressed as a percentage), the numerator of which equals the aggregate sales
generating Receivables originated during the immediately preceding three
Measurement Periods (including, without limitation, all invoices, debit memos
and Finance Charges), and the denominator of which equals the Net Receivables
Balance as of the last day of the most recently ended Measurement Period.

“Loss Reserve” means, on any date, an amount equal to the Loss Reserve
Percentage as of such date multiplied by the Net Receivables Balance as of the
close of business on such date.

“Loss Reserve Percentage” means at any time a percentage calculated in
accordance with the following formula:

SF x LHR x LR

Where:

         
SF
  =   2.25;
LHR
  =   The Loss Horizon Ratio; and
LR
  =   The highest three-month rolling average of the Default Ratio
occurring during the 12 most recent Measurement Periods.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries, (ii) the
ability of any Seller Party to perform its obligations under this Agreement,
(iii) the legality, validity or enforceability of this Agreement or any other
Transaction Document, (iv) any Purchaser’s interest in the Receivables generally
or in any significant portion of the Receivables, the Related Security or the
Collections with respect thereto, or (v) the collectability of the Receivables
generally or of any material portion of the Receivables.

“Measurement Period” means a calendar month.

“Monthly Payment Date” means the fifth day of each calendar month or, if such
day is not a Business Day, the next succeeding Business Day.

“Monthly Report” means a report, in substantially the form of Exhibit VI hereto
(appropriately completed), furnished by the Servicer to the Agents pursuant to
Section 8.5(a).

“Monthly Reporting Date” has the meaning set forth in Section 8.5(a).

“Net Receivables Balance” means, at any time, the aggregate Outstanding Balance
of all Eligible Receivables at such time, reduced by the aggregate amount
(without double-counting) by which the Outstanding Balance of all Eligible
Receivables of any one Obligor exceeds 3.25% of the Outstanding Balance of all
Eligible Receivables.

“Originator” means Ferrellgas, in its capacity as seller under the Receivable
Sale Agreement.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Participant” has the meaning set forth in Section 12.2(a).

“Percentage” means, for each Purchaser Group, the ratio of the aggregate amount
of the Commitments of the Committed Purchasers in such Purchaser Group to the
Aggregate Commitments of all Committed Purchasers in both Purchaser Groups.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Pooled Commercial Paper” means Commercial Paper notes of Starbird subject to
any particular pooling arrangement by Starbird, but excluding Commercial Paper
issued by Starbird for a tenor and in an amount specifically requested by any
Person in connection with any agreement effected by Starbird.

“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Wells or its parent (which is not necessarily the
lowest rate charged to any customer), changing when and as said prime rate
changes.

“Pro Rata Share” means, for each Liquidity Bank, a percentage equal to (a) the
Commitment of such Liquidity Bank divided by (b) the aggregate amount of all
Commitments of all Liquidity Banks hereunder, adjusted as necessary to give
effect to the application of the terms of the applicable Funding Agreement or
any assignments pursuant to Article XII.

“Proposed Reduction Date” has the meaning set forth in Section 1.3.

“Purchase Limit” means, on any date of determination, an amount equal to the sum
of the Commitments set forth on Schedule A hereto, as the same may be updated
from time to time pursuant to Section 1.1(b).

“Purchase Notice” has the meaning set forth in Section 1.2.

“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (a) the amount requested by Seller in the applicable
Purchase Notice, (b) the unused portion of the Purchase Limit on the applicable
purchase date and (c) the excess, if any, of (i) the Net Receivables Balance
less the Required Reserves on the applicable purchase date over (ii) the
aggregate outstanding amount of Aggregate Capital determined as of the date of
the most recent Monthly Report or Interim Report, as applicable, taking into
account such proposed Incremental Purchase.

“Purchaser” means any Committed Purchaser or Starbird.

“Purchaser Group” means each of (a) Wells, (b) Fifth Third, and (c) the Starbird
Group.

“Purchaser Interest” means, at any time, for any Purchaser Group, an undivided
percentage ownership interest associated with a designated amount of Capital
selected pursuant to the terms and conditions hereof in (i) each Receivable
arising prior to the time of the most recent computation or recomputation of
such undivided interest, (ii) all Related Security with respect to each such
Receivable, and (iii) all Collections with respect to, and other proceeds of,
each such Receivable. Such undivided percentage interest shall equal:

 
C
 
NRB — RR

where:

         
C
  =   the Capital of such Purchaser Interest;
NRB
  =   the Net Receivables Balance; and
RR
  =   the Required Reserve;

provided, however, that from and after the Facility Termination Date, the
Purchaser Interest shall equal 100%.

“Purchasers’ Fee Letter” means the letter agreement dated as of the date hereof
between Seller, the Administrative Agent and each other Committed Purchaser, as
the same may be amended, restated or otherwise modified and in effect from time
to time.

“Purchasing Committed Purchaser” has the meaning set forth in Section 12.1(d).

“Purchasing Liquidity Bank” has the meaning set forth in Section 12.1(b).

“Receivable Sale Agreement” means that certain Receivable Sale Agreement, dated
as of April 6, 2010, between Originator and Seller, as the same may be amended,
restated or otherwise modified from time to time.

“Recourse Obligations” shall have the meaning set forth in Section 2.1.

“Reduction Notice” has the meaning set forth in Section 1.3.

“Regulatory Change” has the meaning set forth in Section 10.2(a).

“Reinvestment” has the meaning set forth in Section 2.2.

“Related Security” means, in respect of the Receivables: (i) all Records,
(ii) all of Seller’s rights and remedies under the Receivable Sale Agreement,
and (iii) all proceeds of the Receivables and of the foregoing.

“Required Committed Purchasers” means, at any time, Committed Purchasers with
Commitments in excess of 66-2/3% of the Purchase Limit.

“Required Notice Period” means two (2) Business Days.

“Required Reserve” means, on any date of determination, the product of the
Aggregate Reserve Percentage times the Net Receivables Balance.

“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, vice president accounting and finance, manager of
finance, the treasurer or assistant treasurer of the General Partner or any
other officer having substantially the same authority and responsibility to act
for the General Partner on behalf of Seller.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Seller, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of Seller
now or hereafter outstanding, (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to the Subordinated Loans (as
defined in the Receivable Sale Agreement), (iv) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of capital
stock of Seller now or hereafter outstanding, and (v) any payment of management
fees by Seller (except for reasonable management fees to the Originator or its
Affiliates in reimbursement of actual management services performed).

“Restricted Subsidiaries” has the meaning set forth in the Credit Agreement.

“Seller” has the meaning set forth in the preamble to this Agreement.

“Seller Parties” has the meaning set forth in the preamble to this Agreement.

“Selling Purchaser” has the meaning set forth in Section 12.1(d).

“Servicer” means at any time the Person (which may be an Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.

“Servicer Compliance Certificate” has the meaning set forth in the definition of
“Applicable Margin”.

“Servicer’s Concentration Account” has the meaning set forth in the Receivable
Sale Agreement.

“Servicing Reserve”  means, for any Measurement Period, the product (expressed
as a percentage) of (1) 1% (or such higher percentage as may be reported as the
rate for the Servicing Fee in the immediately preceding Measurement Period on
any Monthly Report), times (2) a fraction, the numerator of which is the highest
Days Sales Outstanding for the most recent twelve (12) Measurement Periods and
the denominator of which is 360.

“Starbird” has the meaning set forth in the preamble to this Agreement.

“Starbird Group” has the meaning set forth in the preamble to this Agreement.

“Starbird Group Agent” has the meaning specified in the preamble to this
Agreement.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
means a Subsidiary of Seller.

“Surety Instruments” means all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

“Synthetic Lease” means each arrangement, however described, under which the
obligor accounts for its interest in the property covered thereby under GAAP as
lessee of a lease which is not a capital lease under GAAP and accounts for its
interest in the property covered thereby for Federal income tax purposes as the
owner.

“Synthetic Lease Interest Component” means, with respect to any Person for any
period, the portion of rent paid or payable (without duplication) for such
period under Synthetic Leases of such Person that would be treated as interest
in accordance with Financial Accounting Standards Board Statement No. 13 if such
Synthetic Leases were treated as capital leases under GAAP.

“Synthetic Lease Obligation” means, as to any Person with respect to any
Synthetic Lease at any time of determination, the amount of the liability of
such Person in respect of such Synthetic Lease that would (if such lease was
required to be classified and accounted for as a capital lease on a balance
sheet of such Person in accordance with GAAP) be required to be capitalized on
the balance sheet of such Person at such time.

“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivable Sale Agreement, the Fee Letters, the Subordinated Note
(as defined in the Receivable Sale Agreement) and all other instruments,
documents and agreements executed and delivered in connection herewith.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Unrestricted Subsidiary” means any Subsidiary which is not a Restricted
Subsidiary.

“Unused Fee” means, on each Monthly Payment Date, a fully-earned and
non-refundable fee payable by the Seller to the Administrative Agent, for the
ratable account of the Purchaser Groups, equal to the Applicable Percentage for
the second to last Accrual Period immediately preceding such Monthly Payment
Date multiplied by the average daily excess, if any, during such Accrual Period
of (i) the aggregate Commitments over (ii) the Aggregate Capital outstanding.

“Yield” means for each Accrual Period (or portion thereof) relating to a
Committed Purchaser Interest, an amount equal to the product of the applicable
Discount Rate for such Committed Purchaser Interest multiplied by the Capital of
such Committed Purchaser Interest for each day elapsed during such period,
annualized on a 360-day basis in the case of Yield computed on the basis of LMIR
and on a 365- (or, when appropriate, 366-) day basis in all other cases.

“Yield Reserve”  means, for any Measurement Period, the product (expressed as a
percentage) of (1) 1.5 times (2) the Alternate Base Rate as of the immediately
preceding Cut-Off Date times (3) a fraction the numerator of which is the
highest Days Sales Outstanding for the most recent twelve (12) Measurement
Periods and the denominator of which is 360.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.

All terms used in Article 9 of the UCC in the State of New York, and not
specifically defined herein, are used herein as defined in such Article 9.

3

EXHIBIT II-A
FORM OF PURCHASE NOTICE
[Date]

      Wells Fargo Bank, N.A., as Administrative Agent
6 Concourse Parkway, Suite 1450

Atlanta, GA 30328
Attention:
 
Eero Maki

      Fifth Third Bank
Asset Securitization
38 Fountain Square Plaza

MD 109046
 
Cincinnati, OH  45263

Attention:
  Charissa Toole

      BNP Paribas, New York Branch
787 Seventh Avenue
New York, NY 10019

Attention:
  Doo-Sik Nam
 
  Re: PURCHASE NOTICE

Ladies and Gentlemen:

Reference is hereby made to the Receivables Purchase Agreement, dated as of
April 6, 2010, by and among Ferrellgas Receivables, LLC, a Delaware limited
liability company (“Seller”), Ferrellgas, L.P., a Delaware limited partnership,
as Servicer, the purchasers and agents from time to time party thereto, and
Wells Fargo Bank, N.A., as Administrative Agent (the “Agreement”). Capitalized
terms used herein shall have the meanings assigned to such terms in the
Agreement.

Each of the Agents is hereby notified of the following Incremental Purchase:

     
Purchase Price:
  $     
Purchase Price for Wells:
       %: $     
Purchase Price for Fifth Third:
       %: $     
Purchase Price for the Starbird Group:
       %: $     
Date of Purchase:
       

4

      Requested Rate:  
For each Committed Purchaser LMIR, if available; otherwise,
the Alternate Base Rate.
For Starbird, its Pooled Commercial Paper rate.

Please credit the Purchase Price in immediately available funds to our Facility
Account and then wire-transfer the Purchase Price in immediately available funds
on the above-specified date of purchase to:

[Account Name]
[Account No.]
[Bank Name & Address]
[ABA #]
Reference:
Telephone advice to: [Name] @ tel. no. ( )       

[Please advise [Name] at telephone no. ( )        if Starbird Purchaser shall
not be making this purchase on behalf of the Starbird Group.]

In connection with the Incremental Purchase to be made on the above listed “Date
of Purchase” (the “Purchase Date”), the Seller hereby certifies that the
following statements are true on the date hereof, and will be true on the
Purchase Date (before and after giving effect to the proposed Incremental
Purchase):

(i) the representations and warranties of the Seller set forth in Section 5.1 of
the Agreement are true and correct in all material respects on and as of the
Purchase Date as though made on and as of such date;

(ii) no event has occurred and is continuing, or would result from the proposed
Incremental Purchase, that will constitute an Amortization Event or a Potential
Amortization Event;

(iii) the Facility Termination Date has not occurred, the Aggregate Capital does
not exceed the Purchase Limit and the aggregate Purchaser Interests do not
exceed 100%; and

(iv) the amount of Aggregate Capital is $      after giving effect to the
Incremental Purchase to be made on the Purchase Date.

Very truly yours,

FERRELLGAS RECEIVABLES, LLC

By:
Name:
Title:


5

EXHIBIT II-B

FORM OF REDUCTION NOTICE
[Date]

      Wells Fargo Bank, N.A., as Administrative Agent
6 Concourse Parkway, Suite 1450

Atlanta, GA 30328
Attention:
 
Eero Maki

      Fifth Third Bank
Asset Securitization
38 Fountain Square Plaza

MD 109046
 
Cincinnati, OH  45263

Attention:
  Charissa Toole

      BNP Paribas, New York Branch
787 Seventh Avenue
New York, NY 10019

Attention:
  Doo-Sik Nam
 
  Re: REDUCTION NOTICE

Ladies and Gentlemen:

Reference is hereby made to the Receivables Purchase Agreement, dated as of
April 6, 2010, by and among Ferrellgas Receivables, LLC, a Delaware limited
liability company (“Seller”), Ferrellgas, L.P., a Delaware limited partnership,
as Servicer, the purchasers and agents from time to time party thereto, and
Wells Fargo Bank, N.A., as Administrative Agent (the “Agreement”). Capitalized
terms used herein shall have the meanings assigned to such terms in the
Agreement. Each of the Agents is hereby notified of the following Aggregate
Reduction:

     
Aggregate Reduction:
  $     
Wells’s Percentage:
       %: $     
Fifth Third’s Percentage:
       %: $     
Starbird Group’s Percentage:
       %: $     
Aggregate Capital after giving effect to the
Aggregate Reduction:
  $     


Reduction Date (which shall give effect to the
Required Notice Period):
       



6

Very truly yours,

FERRELLGAS RECEIVABLES, LLC

By:
Name:
Title:


7

EXHIBIT III

PRINCIPAL PLACES OF BUSINESS AND CHIEF EXECUTIVE OFFICES OF THE
SELLER PARTIES; LOCATIONS OF RECORDS; FEDERAL EMPLOYER
IDENTIFICATION NUMBERS

     
Places of Business:
 

Seller:
One Liberty Plaza
  Principal Place of Business and Chief Executive Office

Liberty, Missouri, 64068

Servicer:
  Principal Place of Business and Chief Executive Office

      7500 College Blvd., Suite 1000
Overland Park, Kansas 66210

Locations of Records:
 

Seller:
Servicer:
  Seller’s and Servicer’s addresses above
Seller’s and Servicer’s addresses above Federal Employer Identification Numbers:

Seller:
Servicer:
  43-1698481
43-1698481

8

EXHIBIT IV
FORM OF COMPLIANCE CERTIFICATE

To: The Agents

This Compliance Certificate is furnished pursuant to that certain Receivables
Purchase Agreement, dated as of April 6, 2010, by and among Ferrellgas
Receivables, LLC, a Delaware limited liability company (“Seller”), Ferrellgas,
L.P., a Delaware limited partnership, as Servicer (“Servicer”), the purchasers
and agents from time to time party thereto, and Wells Fargo Bank, N.A., as
Administrative Agent (the “Agreement”). Capitalized terms used herein shall have
the meanings assigned to such terms in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected        of [Seller/Servicer].

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of [Seller/Servicer and its Subsidiaries] during the accounting
period covered by the attached financial statements.

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Potential Amortization Event, as each such term is defined
under the Agreement, at the end of the accounting period covered by the attached
financial statements or as of the date of this Certificate, except as set forth
in paragraph 5 below.

4. Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with certain covenants of the Agreement, all of which
data and computations are true, complete and correct.

5. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which [Seller/Servicer] has taken, is taking, or proposes
to take with respect to each such condition or event:

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this        day of       ,       .

By:      
Name:
Title:


9

SCHEDULE I TO COMPLIANCE CERTIFICATE

A. Schedule of Compliance as of [Date] with Sections 9.1[(f) and (k)]1
[(m)-(o)]2 of the Agreement. Unless otherwise defined herein, the terms used in
this Compliance Certificate have the meanings ascribed thereto in the Agreement.

This schedule relates to the month ended:       



1   For Seller



2   For Servicer

10





EXHIBIT V
[Intentionally Deleted]EXHIBIT VI
FORM OF MONTHLY REPORT

11

EXHIBIT VII
FORM OF INTERIM REPORT

12

SCHEDULE A
COMMITMENTS
As of April 6, 2010

          Committed Purchaser   Commitment
Wells Fargo Bank, N.A.
  $ 85,000,000  
Fifth Third Bank
  $ 30,000,000  
BNP Paribas
  $ 30,000,000  

13

SCHEDULE B
DOCUMENTS TO BE DELIVERED TO THE ADMINISTRATIVE AGENT ON OR
PRIOR TO THE INITIAL PURCHASE



1.   Payout Agreement between JPMorgan Chase Bank, N.A., Fifth Third Bank,
Falcon Asset Securitization Company LLC, the Seller and the Servicer.



2.   Executed copies of the Receivables Sale Agreement, duly executed by the
parties thereto.



3.   Executed copies of this Agreement, duly executed by the parties thereto.



4.   Copy of the Resolutions of the Board of Directors of Seller certified by
its Assistant Secretary authorizing Seller’s execution, delivery and performance
of this Agreement and the other documents to be delivered by it hereunder.



5.   Copy of the Resolutions of the Board of Directors of the General Partner of
the Servicer certified by its Assistant Secretary authorizing the Servicer’s
execution, delivery and performance of this Agreement and the other documents to
be delivered by it hereunder.



6.   Organization Documents of each of the Seller Parties certified by the
Secretary of State of Delaware on or within thirty (30) days prior to the
initial Incremental Purchase.



7.   Good Standing Certificates issued by the Secretaries of State of:



  a.   With respect to the Seller, Delaware and Missouri



  b.   With respect to the Servicer, Delaware and Kansas



8.   A certificate of the Assistant Secretary of Seller certifying the names and
signatures of the officers authorized on its behalf to execute this Agreement
and any other documents to be delivered by it hereunder.



9.   A certificate of the Assistant Secretary of the General Partner certifying
the names and signatures of the officers authorized on its behalf to execute on
behalf of the Servicer this Agreement and any other documents to be delivered by
it hereunder.



10.   Evidence that UCC financing statements, have been or, contemporaneously
with closing, will be filed in all jurisdictions as may be necessary or, in the
opinion of the Administrative Agent, desirable, under the UCC of all appropriate
jurisdictions or any comparable law in order to perfect the ownership interests
contemplated by this Agreement.



11.   Opinions of counsel to the Originator and the Seller which addresses such
matters as the Administrative Agent may reasonably request.



13.   The Administrative Agent’s Fee Letter.



14.   The Purchasers’ Fee Letter.



15.   An Interim Report for the week prior to the date of this Agreement.



16.   In connection with the Payout Agreement referenced above, UCC-3
terminations and the termination for existing blocked account control agreements
for the facility for the Facility Account and the Servicer’s Concentration
Account.



17.   Blocked Account Agreements for the bank accounts listed on Schedule D.

14





SCHEDULE C
LIST OF ACCOUNTS WITH BALANCES THAT CAN BE CONCENTRATED ON A
WEEKLY BASIS IF DAILY BALANCES ARE UNDER $2,500

Date: April 6, 2010

         
Alliance Bank
    43169848162286  
 
       
American West Bank
    300601838  
 
       
Anna National Bank
    0005054955  
 
       
Atlanta National Bank
    00000310  
 
       
Bancorp South
    1264060  
 
       
Bank of Bloomsdale
    1002619  
 
       
Bank of Dawson
    126537  
 
       
Banterra Bank
    08061513  
 
       
Buena Vista National Bank
    105562  
 
       
Chambers Bank
    5005534  
 
       
Chemical Bank
    2018900924  
 
       
Citizens Bank
    0015207251  
 
       
Citizens Bank & Trust Company
    616003  
 
       
Citizens Bank and Trust Company
    0198064  
 
       
Commercial National Bank
    00799580  
 
       
Cornerstone Bank
    1154109  
 
       
Eagle Bank & Trust Company
    00709758  
 
       
Farmers & Merchants Bank
    0002032884  
 
       
Farmers State Bank — Pittsfield
    321357601  
 
       
First Commercial Bank
    262331  
 
       
First Community National Bank
    013110  
 
       
First National Bank Greensburg
    42105855  
 
       
First National Bank of Chrisman
    0000018546  
 
       
First State Bank of IL
    6022367  
 
       
First State Bank of IL
    60003111  
 
       
First State Community Bank
    1002619  
 
       
FirstBank
    012022729  
 
       
Heartland Bank and Trust Company
    424064  
 
       
Huntington (HNB)
    01479751714  
 
       
Huron Community Bank
    7008063  
 
       
Independent Bank
    6967988  
 
       
Kansas State Bank — Ottawa
    13536  
 
       
Lake Osceola State Bank
    154083  
 
       
Morton Community Bank
    0000105481  
 
       
National Bank of Arizona
    1901001485  
 
       
National City
    3130045770  
 
       
National City
    6530050894  
 
       
National City
    982217048  
 
       
Old National Bank
    350000068  
 
       
Owingsville Banking Company
    1011235  
 
       
Paris First Bank
    100145  
 
       
PBK Bank
    03004147  
 
       
Peoples National Bank McLeansboro
    0030065992  
 
       
PNC Bank
    4202279132  
 
       
Queensborough National Bank & Trust
    134523  
 
       
Riverside Bank
    604793  
 
       
Shelby County State Bank
    5003964  
 
       
Simmons First National Bank
    00290513  
 
       
South Georgia Bank
    0015107  
 
       
The Bank of Las Vegas
    7082010  
 
       
The East Carolina Bank
    45702412  
 
       
The Fountain Trust Company
    229349801  
 
       

15

SCHEDULE D
LIST OF ACCOUNTS FOR BLOCKED ACCOUNT AGREEMENTS

                          No.   Account Number   Bank   Account Purpose   Name
of Account Holder   1.       4126641612     Wells Fargo Bank,
N.A.  
Secondary
Collection Account
  Ferrellgas
Receivables, LLC                    
 
      2.       4000030486     Wells Fargo Bank,
N.A.  
Secondary
Collection Account
  Ferrellgas
Receivables, LLC                    
 
      3.       4000042168     Wells Fargo Bank,
N.A.  
Secondary
Collection Account
  Ferrellgas
Receivables, LLC                    
 
      4.       4761053438     Wells Fargo Bank,
N.A.  
Secondary
Collection Account
  Ferrellgas
Receivables, LLC                    
 
      5.       4121123616     Wells Fargo Bank,
N.A.  
Secondary
Collection Account
  Ferrellgas
Receivables, LLC                    
 
      6.       4496823683     Wells Fargo Bank,
N.A.  
Servicer
Concentration
Account
  Ferrellgas
Receivables, LLC

                   
 
      7.       4496823691     Wells Fargo Bank,
N.A.  
Facility Account
  Ferrellgas
Receivables, LLC                    
 
      8.       0044983917     M&I Bank FSB  
Secondary
Collection Account
  Ferrellgas
Receivables, LLC                    
 
      9.       7234896509     Fifth Third Bank  
Lock-box
  Ferrellgas L.P.                    
 
   

16